Name: 2011/62/EU: Commission Decision of 10Ã January 2011 adopting, pursuant to Council Directive 92/43/EEC, a fourth updated list of sites of Community importance for the Alpine biogeographical region (notified under document C(2010) 9663)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  economic geography;  regions and regional policy;  documentation
 Date Published: 2011-02-08

 8.2.2011 EN Official Journal of the European Union L 33/1 COMMISSION DECISION of 10 January 2011 adopting, pursuant to Council Directive 92/43/EEC, a fourth updated list of sites of Community importance for the Alpine biogeographical region (notified under document C(2010) 9663) (2011/62/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Alpine biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of the Alps (Austria, Italy, Germany, France and Slovenia), the Pyrenees (France and Spain), the Apennine mountains (Italy), the northern Fennoscandian mountains (Sweden and Finland), the Carpathian mountains (Poland, Slovakia and Romania) and the Balkan, Rila, Pirin, Rhodope and the Sashtinska Sredna Gora mountains (Bulgaria) as specified in the biogeographical map approved on 25 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and the first three updated lists of sites of Community importance for the Alpine biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2004/69/EC (2), 2008/218/EC (3), 2009/91/EC (4) and 2010/42/EU (5). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Alpine biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. A fourth update of the Alpine list is therefore necessary. (5) On the one hand, the fourth update of the list of sites of Community importance for the Alpine biogeographical region is necessary in order to include additional sites that have been proposed since 2008 by the Member States as sites of Community importance for the Alpine biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. The obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the fourth updated list of sites of Community importance for the Alpine biogeographical region. (6) On the other hand, the fourth update of the list of sites of Community importance for the Alpine biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the initial and the first three updated Community lists. In that sense, the fourth updated list of sites of Community importance for the Alpine biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Alpine biogeographical region. However, it should be stressed that the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the initial or the first three updated lists of sites of Community importance for the Alpine biogeographical region, depending on which list a site of Community importance was included as such for the first time. (7) For the Alpine biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between March 2002 and November 2009 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (6). (9) That information includes the most recent and definitive map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a fourth updated list of sites selected as sites of Community importance for the Alpine biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt a fourth updated list of sites, which will need to be revised in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be revised, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2010/42/EU should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The fourth updated list of sites of Community importance for the Alpine biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2010/42/EU is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 January 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 14, 21.1.2004, p. 21. (3) OJ L 77, 19.3.2008, p. 106. (4) OJ L 43, 13.2.2009, p. 21. (5) OJ L 30, 2.2.2010, p. 1. (6) OJ L 107, 24.4.1997, p. 1. ANNEX Fourth updated list of sites of Community importance for the Alpine biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Austria, Bulgaria, Germany, Spain, Finland, France, Italy, Poland, Romania, Sweden, Slovenia and Slovakia. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude AT1203A00 Ã tscher  DÃ ¼rrenstein * 42 617 E 15 6 N 47 50 AT1211A00 Wienerwald  Thermenregion * 52 296 E 16 7 N 48 8 AT1212A00 NordÃ ¶stliche Randalpen: Hohe Wand  Schneeberg  Rax * 64 066 E 15 59 N 47 53 AT2101000 Nationalpark Hohe Tauern (Kernzone I und Sonderschutzgebiete) * 29 496 E 12 48 N 47 0 AT2102000 Nationalpark Nockberge (Kernzone) * 7 744 E 13 45 N 46 53 AT2103000 HÃ ¶rfeld Moor  KÃ ¤rntner Anteil * 88 E 14 31 N 47 0 AT2104000 Sablatnig Moor * 96 E 14 36 N 46 34 AT2105000 Vellacher Kotschna * 586 E 14 34 N 46 23 AT2106000 Mussen * 399 E 12 55 N 46 42 AT2108000 Inneres PÃ ¶llatal * 3 198 E 13 28 N 47 3 AT2109000 Wolayersee und Umgebung * 1 940 E 12 53 N 46 37 AT2112000 Villacher Alpe (Dobratsch) * 2 327 E 13 41 N 46 35 AT2114000 Obere Drau * 977,02 E 13 14 N 46 45 AT2115000 Hochmoor bei St. Lorenzen * 48 E 13 55 N 46 51 AT2116000 GÃ ¶rtschacher Moos  Obermoos im Gailtal * 1 224,52 E 13 30 N 46 36 AT2117000 Turner See * 59 E 14 34 N 46 35 AT2118000 Gail im Lesachtal * 55 E 12 56 N 46 40 AT2119000 Gut Walterskirchen * 32 E 14 11 N 46 37 AT2120000 SchÃ ¼tt  Graschelitzen * 2 307 E 13 41 N 46 35 AT2121000 HÃ ¶fleinmoor * 6 E 14 23 N 46 34 AT2122000 Ratschitschacher Moor * 23 E 14 42 N 46 38 AT2123000 MÃ ¶serner Moor * 12 E 13 15 N 46 42 AT2124000 Untere Lavant * 56 E 14 53 N 46 42 AT2125000 Reifnitzbach 1,7 E 14 10 N 46 36 AT2126000 TiebelmÃ ¼ndung * 58 E 14 0 N 46 41 AT2127000 Fronwiesen 69 E 14 6 N 46 31 AT2128000 Kalk-Tuffquellen VÃ ¶lkermarkter Stausee * 3,7 E 14 40 N 46 37 AT2130000 Lendspitz-Maiernigg * 77,61 E 14 15 N 46 36 AT2132000 Hainsche-Moor * 0,56 E 14 12 N 46 33 AT2133000 Guntschacher Au * 53 E 14 20 N 46 32 AT2204000 Steirisches Dachsteinplateau * 7 451,17 E 13 48 N 47 30 AT2205000 PÃ ¼rgschachen-Moos und ennsnahe Bereiche zwischen Selzthal und dem GesÃ ¤useeingang * 1 619,14 E 14 24 N 47 34 AT2206000 Ã densee * 198,29 E 13 49 N 47 33 AT2207000 NSG HÃ ¶rfeld * 47,49 E 14 30 N 47 1 AT2209001 Steilhangmoor im Untertal * 14,24 E 13 42 N 47 21 AT2209002 Patzenkar * 130,48 E 13 39 N 47 19 AT2209003 Hochlagen der sÃ ¼dÃ ¶stlichen Schladminger Tauern * 6 498,91 E 13 59 N 47 15 AT2209004 Hochlagen der Ã ¶stlichen WÃ ¶lzer Tauern und Seckauer Alpen * 14 046,15 E 14 40 N 47 20 AT2210000 Ennstaler Alpen/GesÃ ¤use * 14 529,94 E 14 36 N 47 33 AT2212000 NSG WÃ ¶rschacher Moos und ennsnahe Bereiche * 401 E 14 10 N 47 33 AT2215000 Teile der Eisenerzer Alpen * 4 391,29 E 14 54 N 47 29 AT2216000 Kirchkogel bei Pernegg 40,43 E 15 19 N 47 20 AT2217000 Peggauer Wand 40,91 E 15 21 N 47 12 AT2219000 Teile des steirischen Nockgebietes * 2 080,53 E 13 49 N 46 56 AT2221000 Gamperlacke * 86,3 E 14 16 N 47 33 AT2223000 PÃ ¶lshof bei PÃ ¶ls * 7,86 E 14 36 N 47 13 AT2224000 ZlaimmÃ ¶ser-Moore/WeiÃ enbachalm * 12,93 E 13 53 N 47 36 AT2226001 DÃ ¼rnberger Moor * 37,76 E 14 21 N 47 5 AT2226002 Furtner Teich 32,03 E 14 23 N 47 5 AT2227000 Schluchtwald der Gulling * 149,83 E 14 11 N 47 29 AT2228000 Ramsauer Torf * 2,3 E 13 40 N 47 24 AT2233000 Raabklamm * 554,93 E 15 32 N 47 14 AT2236000 Ober- und Mittellauf der Mur mit Puxer Auwald, Puxer Wand und Gulsen * 1 309,19 E 14 50 N 47 14 AT2238000 Gersdorfer Altarm * 8,41 E 13 57 N 47 27 AT2240000 Ennsaltarme bei Niederstuttern * 69,66 E 14 4 N 47 30 AT2243000 Totes Gebirge mit Altausseer See * 24 201,69 E 14 7 N 47 36 AT2244000 FlaumeichenwÃ ¤lder im Grazer Bergland * 4,55 E 15 22 N 47 6 AT3101000 Dachstein * 14 627 E 13 40 N 47 30 AT3104000 Radinger Moorwiesen * 3 E 14 18 N 47 44 AT3111000 Nationalpark Kalkalpen, 1. Verordnungsabschnitt * 21 454 E 14 22 N 47 46 AT3116000 Kalksteinmauer und Orchideenwiese Laussa * 103 E 14 26 N 47 57 AT3117000 Mond- und Attersee 6 135 E 13 29 N 47 47 AT3203010 Winklmoos * 78,08 E 12 35 N 47 39 AT3204002 Sieben-MÃ ¶ser/Gerlosplatte * 168,57 E 12 8 N 47 14 AT3205021 Obertauern-Hundsfeldmoor * 99,84 E 13 33 N 47 15 AT3206007 Bluntautal * 433,8 E 13 7 N 47 34 AT3207020 Seetaler See * 214,54 E 13 56 N 47 9 AT3208118 Schwarzbergklamm * 14,07 E 12 37 N 47 37 AT3210001 Hohe Tauern, Salzburg * 80 514 E 12 44 N 47 8 AT3211012 Kalkhochalpen, Salzburg * 23 710 E 13 5 N 47 30 AT3212111 Tauglgries * 31,9 E 13 8 N 47 39 AT3213003 Gerzkopf * 90,83 E 13 25 N 47 27 AT3214000 Rotmoos-KÃ ¤fertal * 168,74 E 12 47 N 47 7 AT3222000 Moore am Ã berling * 38,41 E 13 54 N 47 10 AT3224000 Entrische Kirche 6,39 E 13 5 N 47 16 AT3226000 Zinkenbach-Karlgraben * 100,41 E 13 21 N 47 40 AT3227000 Untersberg-Vorland * 193,23 E 12 56 N 47 45 AT3301000 Hohe Tauern, Tirol * 61 000 E 12 28 N 47 2 AT3302000 Vilsalpsee * 1 831 E 10 30 N 47 27 AT3303000 Valsertal * 3 519,4 E 11 36 N 47 2 AT3304000 Karwendel * 73 000 E 11 29 N 47 24 AT3305000 Ã tztaler Alpen * 39 470 E 11 1 N 46 50 AT3306000 Afrigal * 71,6 E 10 48 N 47 21 AT3307000 Egelsee * 3,07 E 12 10 47 36 AT3308000 Schwemm * 65,68 E 12 17 N 47 39 AT3309000 Tiroler Lech * 4 146,9 E 10 32 N 47 20 AT3310000 Arzler Pitzeklamm * 31,2 E 10 46 N 47 12 AT3311000 Engelswand 39,8 E 10 55 N 47 9 AT3313000 FlieÃ er SonnenhÃ ¤nge * 88,84 E 10 37 N 47 7 AT3401000 Naturschutzgebiet Rohrach * 48,19 E 9 48 N 47 35 AT3402000 Rheindelta * 2 065,65 E 9 38 N 47 30 AT3403000 Mehrerauer Seeufer  MÃ ¼ndung der Bregenzerach * 118,29 E 9 42 N 47 30 AT3405000 Bregenzerachschlucht * 434,02 E 9 48 N 47 29 AT3406000 Witmoos * 18,19 E 9 50 N 47 30 AT3407000 Fohramoos * 54,29 E 9 48 N 47 25 AT3408000 Bangs  Matschels * 447,42 E 9 32 N 47 16 AT3409000 Ludescherberg * 377,35 E 9 48 N 47 12 AT3410000 Gadental * 1 543,77 E 9 59 N 47 13 AT3413000 Wiegensee * 64,74 E 10 5 N 46 58 AT3414000 Leiblach * 7,62 E 9 44 N 47 33 AT3415000 Alpenmannstreu Gamperdonatal * 37,61 E 9 39 N 47 5 AT3416000 SpirkenwÃ ¤lder Saminatal * 477,57 E 9 36 N 47 9 AT3417000 SpirkenwÃ ¤lder Brandnertal 104,74 E 9 45 N 47 7 AT3418000 Spirkenwald Oberer Tritt * 11,87 E 9 42 N 47 8 AT3419000 SpirkenwÃ ¤lder Innergamp * 43,87 E 9 38 N 47 9 AT3420000 Unter-Ã berlutt 22,85 E 9 58 N 47 15 AT3421000 Gsieg  Obere MÃ ¤hder 73,13 E 9 41 N 47 23 AT3422000 Schuttfluren Tafamunt 68,43 E 10 4 N 46 58 AT3423000 Soren, Gleggen-KÃ ¶blern, Schweizer Ried und Birken-Schwarzes Zeug 317,62 E 9 41 N 47 26 BG0000166 Vrachanski Balkan * 35 981,25 E 23 27 N 43 10 BG0000209 Pirin * 40 356 E 23 25 N 41 44 BG0000211 Tvardishka planina * 38 649,530 E 26 3 N 42 50 BG0000220 Dolna Mesta * 9 514,697 E 23 55 N 41 28 BG0000281 Reka Belitza * 117,26 E 25 37 N 42 54 BG0000308 Verila * 6 443,422 E 23 17 N 42 23 BG0000366 Kresna-Ilindentzi * 48 397,27 E 23 9 N 41 45 BG0000372 Tzigansko gradishte * 9 555,741 E 24 52 N 41 24 BG0000399 Bulgarka * 23 996,75 E 25 23 N 42 47 BG0000494 Tzentralen Balkan * 71 669,5 E 24 43 N 42 44 BG0000495 Rila * 81 046 E 23 31 N 42 8 BG0000496 Rilski manastir * 25 833,53 E 23 21 N 42 7 BG0000625 Izvoro * 7,038 E 23 25 N 41 51 BG0000626 Krushe * 291,873 E 23 22 N 41 51 BG0001021 Reka Mesta * 19 401,690 E 23 39 N 41 42 BG0001028 Sreden Pirin  Alibotush * 68 408,257 E 23 34 N 41 30 BG0001030 Rodopi  Zapadni * 271 909,215 E 24 13 N 41 45 BG0001031 Rodopi  Sredni * 154 845,526 E 25 3 N 41 49 BG0001040 Zapadna Stara Planina i Predbalkan * 219 715,842 E 22 55 N 43 20 BG0001042 Iskarski prolom  Rzhana * 22 693,26 E 23 29 N 43 1 BG0001043 Etropole  Baylovo * 27 448,254 E 23 52 N 42 43 BG0001386 Yadenitza * 17 016,213 E 24 0 N 42 6 BG0001389 Sredna gora * 105 083,38 E 24 17 N 42 35 BG0001493 Tzentralen Balkan  buffer * 129 409,065 E 24 40 N 42 48 DE8236371 Flyschberge bei Bad Wiessee * 954,58 E 11 40 N 47 42 DE8238301 StandortÃ ¼bungsplatz St.Margarethen/Brannenburg * 64 E 12 4 N 47 43 DE8239371 Hochriesgebiet und HangwÃ ¤lder im Aschauer Tal * 1 826,39 E 12 15 N 47 44 DE8239372 Geigelstein und Achentaldurchbruch * 3 207,18 E 12 20 N 47 42 DE8240371 Mettenhamer Filz, SÃ ¼ssener und Lanzinger Moos mit Extensivwiesen * 151,09 E 12 26 N 47 44 DE8241371 Extensivwiesen um Ruhpolding 103,12 E 12 37 N 47 45 DE8241372 Ã stliche Chiemgauer Alpen * 12 922,66 E 12 40 N 47 42 DE8325301 Lindenberger Moos * 106 E 9 52 N 47 36 DE8332303 Bergsturzgebiet Im Gsott * 118 E 11 5 N 47 38 DE8332304 Ammertaler WiesmahdhÃ ¤nge * 440 E 11 3 N 47 36 DE8332371 Moore im oberen Ammertal * 629,53 E 11 2 N 47 36 DE8333371 Extensivwiesen um Glentleiten bei GroÃ weil * 132,37 E 11 17 N 47 39 DE8334302 Probstalm und Probstenwand * 88 E 11 29 N 47 39 DE8334372 Kammmolchlebensraum bei Kochel 31,19 E 11 23 N 47 39 DE8334373 Kesselberggebiet * 647,95 E 11 20 N 47 37 DE8336371 Mangfallgebirge * 14 871,30 E 11 51 N 47 37 DE8342301 Nationalpark Berchtesgaden * 21 364 E 12 55 N 47 33 DE8342302 NSG Aschau, NSG Schwarzbach und Schwimmendes Moos * 803 E 12 46 N 47 39 DE8343303 Untersberg * 3 514 E 12 59 N 47 41 DE8343371 Moore und Extensivwiesen bei Berchtesgaden * 30,71 E 12 57 N 47 37 DE8343372 Extensivwiesen in der Ramsau 42,69 E 12 56 N 47 36 DE8424302 Naturschutzgebiet Rohrachschlucht * 174 E 9 48 N 47 35 DE8426301 Oberes WeiÃ achtal mit Lanzen-, Katzen- und Mittelbach * 712 E 10 3 N 47 31 DE8426302 Nagelfluhkette Hochgrat-Steineberg * 1 993 E 10 6 N 47 30 DE8427301 GrÃ ¼nten * 146 E 10 19 N 47 32 DE8429303 Kienberg mit Magerrasen im Tal der Steinacher Ach * 624 E 10 31 N 47 33 DE8429304 Aggenstein * 130 E 10 33 N 47 32 DE8430303 Falkenstein, Alatsee, Faulenbacher- und Lechtal * 987 E 10 42 N 47 33 DE8431371 Ammergebirge * 27 581,80 E 10 56 N 47 32 DE8432301 Loisachtal zwischen Farchant und Eschenlohe * 692 E 11 9 N 47 34 DE8432302 Auerberg, MÃ ¼hlberg * 293 E 11 9 N 47 34 DE8433301 Karwendel mit Isar * 19 590 E 11 20 N 47 29 DE8433371 Estergebirge * 6 076,87 E 11 12 N 47 32 DE8434372 Jachenau und Extensivwiesen bei Fleck * 1 453,79 E 11 30 N 47 36 DE8525301 HÃ ¤derichmoore * 89 E 9 59 N 47 29 DE8526301 Wildflusssystem Bolgenach * 164 E 10 8 N 47 26 DE8526302 Piesenkopfmoore * 779 E 10 8 N 47 25 DE8527301 HÃ ¶rnergruppe * 1 183 E 10 10 N 47 27 DE8527371 SchÃ ¶nberger Ach * 29,56 E 10 12 N 47 26 DE8528301 AllgÃ ¤uer Hochalpen * 21 227 E 10 19 N 47 23 DE8532371 Wettersteingebirge * 4 256,91 E 11 5 N 47 25 DE8533301 Mittenwalder Buckelwiesen * 1 927 E 11 14 N 47 27 DE8626301 Hoher Ifen * 2 451 E 10 8 N 47 22 DE8627301 Engenkopfmoor * 94 E 10 12 N 47 23 DE8627302 Schlappolt * 195 E 10 13 N 47 21 ES0000016 Ordesa y Monte Perdido * 15 608 W 0 1 N 42 38 ES0000018 Prepirineu Central catalÃ * 57 074,6 E 1 41 N 42 15 ES0000022 AigÃ ¼estortes * 56 033,3 E 0 56 N 42 33 ES0000123 Larra Aztaparreta * 3 947,45 W 0 46 N 42 56 ES0000126 Roncesvalles-Selva de Irati * 17 039 W 1 7 N 42 58 ES0000149 Posets Maladeta * 33 267 E 0 31 N 42 38 ES2200009 Larrondo Lakartxela * 2 151 W 0 53 N 42 56 ES2200012 RÃ ­o Salazar * 508,35 W 1 10 N 42 42 ES2200019 Monte Alduide * 9 028,6 W 1 27 N 43 1 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 096 W 1 19 N 42 42 ES2200027 RÃ ­os Eska y BiniÃ ©s * 385 W 0 58 N 42 44 ES2410001 Los Valles Sur * 14 655 W 0 46 N 42 44 ES2410002 Pico y Turberas del Anayet 409 W 0 26 N 42 47 ES2410003 Los Valles * 27 058 W 0 40 N 42 48 ES2410005 Guara Norte * 12 763 W 0 13 N 42 17 ES2410006 Bujaruelo Garganta de Los Navarros * 9 775 W 0 8 N 42 42 ES2410008 Garganta de Obarra * 736 E 0 37 N 42 24 ES2410009 Congosto de Ventamillo * 247 E 0 27 N 42 29 ES2410010 Monte Pacino * 510 W 0 21 N 42 45 ES2410011 Cabecera del RÃ ­o Aguas Limpias * 3 037 W 0 17 N 42 49 ES2410013 Macizo de Cotiella * 8 275 E 0 19 N 42 31 ES2410014 Garcipollera Selva de VillanÃ ºa * 3 899 W 0 28 N 42 38 ES2410019 RÃ ­o Cinca (Valle de Pineta) * 118 E 0 7 N 42 39 ES2410021 Curso Alto del RÃ ­o AragÃ ³n 146 W 0 32 N 42 39 ES2410022 Cuevas de VillanÃ ºa 0,12 W 0 31 N 42 41 ES2410023 Collarada y Canal de Ip * 6 001 W 0 29 N 42 43 ES2410024 Telera Acumuer * 5 555 W 0 19 N 42 38 ES2410025 Sierra y CaÃ ±ones de Guara * 34 663 W 0 10 N 42 15 ES2410027 RÃ ­o AurÃ ­n * 91 W 0 25 N 40 38 ES2410029 TendeÃ ±era * 12 813 W 0 12 N 42 39 ES2410031 Foz Escarrilla Cucuraza * 1 610 W 0 18 N 42 44 ES2410040 Puertos de Panticosa, Bramatuero y Brazatos * 3 001 W 0 11 N 42 46 ES2410044 Puerto de Otal Cotefablo * 1 964 W 0 12 N 42 36 ES2410045 Sobrepuerto * 3 469 W 0 14 N 42 34 ES2410046 RÃ ­o Ã sera * 1 759 E 0 28 N 42 34 ES2410048 RÃ ­o Ara * 2 019,06 W 0 6 N 42 37 ES2410049 RÃ ­o IsÃ ¡bena * 1 993 E 0 34 N 42 19 ES2410050 Cuenca del RÃ ­o Yesa * 5 601 E 0 2 N 42 31 ES2410051 Cuenca del RÃ ­o AirÃ ©s * 3 743 E 0 6 N 42 34 ES2410052 Alto Valle del Cinca * 14 655 E 0 11 N 42 40 ES2410053 Chistau * 9 767 E 0 18 N 42 35 ES2410054 Sierra Ferrera * 8 023 E 0 16 N 42 28 ES2410055 Sierra de Arro * 1 460 E 0 13 N 42 25 ES2410056 Sierra de ChÃ ­a Congosto de Seira * 8 666 E 0 24 N 42 30 ES2410059 El TurbÃ ³n * 2 822 E 0 30 N 42 25 ES2410150 Cueva de Los Moros 0,25 W 0 31 N 42 41 ES2410154 Turberas del Macizo de Los Infiernos 50,27 W 0 16 N 42 46 ES2410155 Turberas de Acumuer 13,3 W 0 25 N 42 42 ES5120002 CapÃ §aleres del Ter i del Fresser * 12 515,5 E 2 12 N 42 23 ES5120003 Serra Cavallera * 6 381,8 E 2 14 N 42 17 ES5120019 Riberes de l'Alt Ter * 409,83 E 2 19 N 42 14 ES5120022 Riu Duran * 102,73 E 1 47 N 42 25 ES5120024 Montgrony * 3 803,8 E 2 4 N 42 16 ES5120026 Tossa Plana de Lles PuigpedrÃ ³s * 13 308,2 E 1 40 N 42 27 ES5120027 Rasos de Tubau 644,53 E 2 2 N 42 13 ES5120028 Vall del Rigart * 210,26 E 2 7 N 42 18 ES5130002 Riu Verneda * 75,47 E 1 40 N 42 23 ES5130003 Alt Pallars * 77 112,9 E 1 13 N 42 34 ES5130004 Baish Aran * 12 451 E 0 45 N 42 48 ES5130005 Era Artiga de Lin Eth Portilhon * 6 872 E 0 42 N 42 41 ES5130006 Estanho de Vielha 28,88 E 0 49 N 42 42 ES5130007 Riberes de l'Alt Segre * 216,62 E 1 49 N 42 23 ES5130010 Serra de Boumort Collegats * 18 637,6 E 1 6 N 42 14 ES5130011 Riu de la Llosa * 84,12 E 1 41 N 42 26 ES5130012 Vall Alta de Serradell Serra de Sant GervÃ s * 12 924,2 E 0 48 N 42 15 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 419,9 E 0 52 N 42 1 ES5130019 Estany de MontcortÃ ¨s 45,01 E 0 59 N 42 19 ES5130022 La Torrassa * 59,58 E 1 7 N 42 36 ES5130023 BeneÃ ¯dor * 416,33 E 1 33 N 42 22 ES5130024 La Faiada de MalpÃ s i Cambatiri * 1 280,7 E 0 46 N 42 22 ES5130026 Serra de Prada CastellÃ s * 3 735,9 E 1 18 N 42 16 ES5130029 Serres de Queralt i Els Tossals Aigua d'Ora * 8 684,5 E 1 40 N 42 3 ES5130034 Riu Garona * 212,4 E 0 46 N 42 44 FI1300101 Pallas Ounastunturi * 59 426 E 23 56 N 68 8 FI1300102 Malla * 3 089 E 20 40 N 69 3 FI1300103 PÃ ¶yrisjÃ ¤rven erÃ ¤maa * 146 834 E 24 9 N 68 36 FI1300105 KÃ ¤sivarren erÃ ¤maa * 264 892 E 21 44 N 68 55 FI1300107 Jietanasvuoma * 1 511 E 22 34 N 68 27 FI1300108 Iiton palsasuot * 66 E 21 25 N 68 43 FI1300111 Sotkavuoma * 2 602 E 23 16 N 68 20 FI1300112 Saanan luonnonsuojelualue * 240 E 20 50 N 69 2 FI1300118 Tarvantovaara * 66 403 E 22 51 N 68 35 FI1300201 Lemmenjoen kansallispuisto * 285 990 E 25 36 N 68 35 FI1300202 Muotkatunturin erÃ ¤maa * 158 208 E 26 17 N 69 8 FI1300204 VÃ ¤tsÃ ¤rin erÃ ¤maa * 157 368 E 28 34 N 69 13 FI1300207 Pieran Marin jÃ ¤nkÃ ¤ * 2 643 E 27 10 N 69 24 FI1300601 Puljun erÃ ¤maa * 56 351 E 24 43 N 68 20 FI1302001 Kevo * 71 406 E 26 41 N 69 34 FI1302002 Kaldoaivin erÃ ¤maa * 351 633 E 27 52 N 69 39 FI1302003 Paistunturin erÃ ¤maa * 159 770 E 26 13 N 69 37 FI1302004 PulmankijÃ ¤rvi 1 623 E 27 59 N 69 57 FI1302008 Vetsijoen suistolehto 14 E 27 18 N 69 57 FI1302009 Kirkkotupien niitty * 1,1 E 27 0 N 69 51 FI1302010 Luomusjoen kuolpuna 2 E 26 8 N 69 23 FI1302011 VÃ ¤limaan kenttÃ ¤ * 2 E 27 29 N 70 1 FI1302012 Pappilan niitty * 3,2 E 27 0 N 69 51 FI1302013 Mieraslompolon kenttÃ ¤ * 2,2 E 27 12 N 69 35 FR7200742 Massif du Moulle de Jaout * 16 600 W 0 24 N 43 2 FR7200743 Massif du Ger et du Lurien * 14 150 W 0 21 N 42 49 FR7200744 Massif de Sesques et de lOssau * 25 650 W 0 30 N 42 54 FR7200745 Massif du Montagnon * 8 871 W 0 31 N 43 1 FR7200746 Massif de lAnie et dEspelunguere * 14 461 W 0 38 N 42 53 FR7200747 Massif du Layens * 5 750 W 0 38 N 43 3 FR7200749 Montagnes du Baretous * 14 600 W 0 46 N 43 2 FR7200750 Montagnes de la Haute Soule * 14 750 W 0 53 N 42 59 FR7200751 Montagnes du Pic des Escaliers * 8 600 W 0 59 N 43 3 FR7200752 Massif des Arbailles * 13 000 W 1 1 N 43 7 FR7200753 ForÃ ªt dIraty * 2 500 W 1 4 N 43 1 FR7200754 Montagnes de Saint-Jean-Pied-de-Port * 12 567 W 1 11 N 43 4 FR7200781 Gave de Pau * 8 212 W 0 39 N 43 24 FR7200786 La Nive * 11 010 W 1 28 N 43 27 FR7200790 Le Saison (cours deau) * 2 200 W 0 52 N 43 14 FR7200791 Le Gave dOloron (cours deau) et Marais de Labastide Villefranche * 2 450 W 0 51 N 43 22 FR7200792 Le Gave dAspe et le Lourdios (cours deau) * 1 600 W 0 36 N 43 4 FR7200793 Le Gave dOssau * 2 300 W 0 25 N 43 4 FR7300821 VallÃ ©e de lIsard, mail de Bulard, pics de MaubermÃ ©, de Serre Haute et du CrabÃ ¨re * 6 428 E 0 55 N 42 50 FR7300822 VallÃ ©e du Riberot et massif du Mont Valier * 7 745 E 1 3 N 42 48 FR7300825 Mont Ceint, mont BÃ ©as, tourbiÃ ¨re de Bernadouze * 2 218 E 1 24 N 42 47 FR7300827 VallÃ ©e de lAston * 15 030 E 1 39 N 42 41 FR7300829 QuiÃ ¨s calcaires de Tarascon-sur-AriÃ ¨ge et grotte de la Petite Caougno * 2 484 E 1 39 N 42 49 FR7300831 QuÃ ©rigut, Laurenti, Rabassolles, Balbonne, la Bruyante, haute vallÃ ©e de lOriÃ ¨ge * 10 279 E 2 2 N 42 40 FR7300838 Grotte de Montseron 1 E 1 19 N 43 1 FR7300839 Grotte du Ker de Massat 1 E 1 19 N 42 53 FR7300841 Queirs du Mas dAzil et de Camarade, grottes du Mas dAzil et de la carriÃ ¨re de Sabarat * 1 633 E 1 20 N 43 4 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de lHerm * 2 216 E 1 39 N 42 56 FR7300880 Haute vallÃ ©e dOÃ ´ * 3 407 E 0 30 N 42 43 FR7300881 Haute vallÃ ©e de la Pique * 8 251 E 0 35 N 42 43 FR7300883 Haute vallÃ ©e de la Garonne * 11 134 E 0 46 N 42 52 FR7300884 Zones rupestres xÃ ©rothermiques du bassin de Marignac, Saint-BÃ ©at, pic du Gar, montagne de RiÃ © * 7 680 E 0 43 N 42 57 FR7300920 Granquet-Pibeste et Soum dEch * 7 275 W 0 9 N 43 3 FR7300921 Gabizos (et vallÃ ©e dArrens, versant sud-est du Gabizos) * 2 924 W 0 16 N 42 55 FR7300922 Gaves de Pau et de Cauterets (et gorge de Cauterets) * 357 W 0 9 N 43 5 FR7300923 Moun NÃ © de Cauterets, pic de Cabaliros * 3 711 W 0 8 N 42 55 FR7300924 PÃ ©guÃ ¨re, Barbat, CambalÃ ¨s * 4 651 W 0 10 N 42 51 FR7300925 Gaube, Vignemale * 7 395 W 0 8 N 42 48 FR7300926 Ossoue, AspÃ ©, CestrÃ ¨de * 5 226 W 0 3 N 42 45 FR7300927 EstaubÃ ©, Gavarnie, Troumouse et Barroude * 9 479 E 0 3 N 42 43 FR7300928 Pic Long Campbielh * 8 174 E 0 7 N 42 47 FR7300929 NÃ ©ouvielle * 6 191 E 0 9 N 42 51 FR7300930 BarÃ ¨ges, AyrÃ ©, Piquette * 1 451 E 0 5 N 42 52 FR7300931 Lac Bleu LÃ ©viste * 7 377 E 0 2 N 42 55 FR7300932 Liset de Hount Blanque * 4 059 E 0 10 N 42 57 FR7300933 Hautes-Baronnies, Coume de Pailhas * 300 E 0 15 N 43 0 FR7300934 Rioumajou et Moudang * 9 522 E 0 17 N 42 44 FR7300935 Haut-Louron: Aygues Tortes, Caillauas, Gourgs Blancs, Gorges de Clarabide, pics des PichadÃ ¨res et dEstiouÃ ¨re, montagne de Tramadits * 5 439 E 0 25 N 42 43 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 E 1 49 N 43 5 FR8201680 Landes, pelouses et forÃ ªts du Vallon de la Jarjatte et prairies humides de Lus * 2 777 E 5 47 N 44 40 FR8201681 Pelouses Ã orchidÃ ©es et lisiÃ ¨res du Vercors Occidental * 329 E 5 10 N 44 49 FR8201682 Pelouses et habitats rocheux du rebord mÃ ©ridional du Vercors * 2 284 E 5 17 N 44 52 FR8201692 Sources et habitats rocheux de la Vernaison et des Goulets de Combe Laval et du Vallon de Sainte-Marie * 1 235 E 5 20 N 44 59 FR8201696 TuffiÃ ¨res du Vercors * 71 E 5 35 N 44 50 FR8201698 Contamines Montjoie  Miage  TrÃ © la TÃ ªte * 5 547 E 6 44 N 45 46 FR8201699 Aiguilles Rouges * 9 065 E 6 51 N 45 58 FR8201700 Haut Giffre * 12 431 E 6 49 N 46 2 FR8201701 Les Aravis * 8 907 E 6 33 N 45 58 FR8201702 Plateau de Beauregard * 87 E 6 23 N 45 52 FR8201703 Massif de la Tournette * 4 658 E 6 16 N 45 50 FR8201704 Les Frettes  Massif des GliÃ ¨res * 4 793 E 6 20 N 45 59 FR8201705 Massif du Bargy * 2 891 E 6 28 N 46 0 FR8201706 Roc dEnfer * 4 054 E 6 35 N 46 11 FR8201707 Plateau de LoÃ «x * 1 233 E 6 39 N 46 7 FR8201708 Mont de Grange 1 261 E 6 48 N 46 15 FR8201709 Cornettes de Bise * 1 551 E 6 47 N 46 19 FR8201710 Massif des Voirons 978 E 6 21 N 46 12 FR8201712 Le SalÃ ¨ve * 1 599 E 6 11 N 46 9 FR8201715 VallÃ ©e de lArve * 72 E 6 20 N 46 6 FR8201719 Delta de la Dranse * 53 E 6 30 N 46 23 FR8201720 Cluse du Lac dAnnecy * 282 E 6 13 N 45 47 FR8201722 Zones humides du Bas Chablais * 248 E 6 26 N 46 20 FR8201723 Plateau Gavot * 165 E 6 39 N 46 22 FR8201724 Marais de Chilly et de Marival 24 E 6 17 N 46 17 FR8201732 TourbiÃ ¨res du Luitel et leur bassin versant * 309 E 5 51 N 45 5 FR8201733 Cembraie, pelouses, lacs et tourbiÃ ¨res de Belledonne, de Chamrousse au Grand Colon * 2 677 E 5 55 N 45 8 FR8201735 Landes, tourbiÃ ¨res et habitats rocheux du Massif du Taillefer * 3 707 E 5 53 N 45 3 FR8201736 Marais Ã Laiche bicolore, prairies de fauche et habitats rocheux du Vallon du Ferrand et du Plateau dEmparis * 2 446 E 6 13 N 45 4 FR8201738 Milieux alluviaux, pelouses steppiques et pessiÃ ¨res du Bassin de Bourg-dOisans * 3 372 E 6 2 N 45 3 FR8201740 Hauts de Chartreuse * 4 432 E 5 53 N 45 23 FR8201741 ForÃ ªts de ravins, landes et habitats rocheux des ubacs du Charmant Som et des Gorges du Guiers Mort * 2 070 E 5 45 N 45 19 FR8201743 Prairies Ã orchidÃ ©es, tuffiÃ ¨res et gorges de la Bourne * 3 533 E 5 23 N 45 4 FR8201744 Landes, pelouses, forÃ ªts remarquables et habitats rocheux des Hauts Plateaux et de la bordure orientale du Vercors * 19 573 E 5 30 N 44 50 FR8201745 Pelouses, forÃ ªts remarquables et habitats rocheux du Plateau du Sornin * 1 319 E 5 36 N 45 11 FR8201747 Landes, pelouses, forÃ ªts remarquables et habitats rocheux du Massif de lObiou et des gorges de la Souloise * 3 750 E 5 53 N 44 46 FR8201751 Massif de la Muzelle en Oisans  Parc des Ecrins * 16 676 E 6 3 N 44 55 FR8201753 ForÃ ªts, landes et prairies de fauche des versants du Col dOrnon * 4 775 E 5 58 N 44 58 FR8201770 RÃ ©seau de zones humides, pelouses, landes et falaises de lavant-pays savoyard * 3 156 E 5 45 N 45 36 FR8201772 RÃ ©seau de zones humides de lAlbanais * 600 E 5 57 N 45 46 FR8201773 RÃ ©seau de zones humides dans la Combe de Savoie et la Basse VallÃ ©e de lIsÃ ¨re * 869 E 6 13 N 45 34 FR8201774 TourbiÃ ¨re des Creusates * 12 E 6 1 N 45 41 FR8201775 Rebord mÃ ©ridional du Massif des Bauges * 1 170 E 6 1 N 45 31 FR8201776 TourbiÃ ¨re et lac des Saisies * 288 E 6 31 N 45 46 FR8201777 Les Adrets de Tarentaise 467 E 6 44 N 45 36 FR8201778 Landes, prairies et habitats rocheux du Massif du Mont Thabor * 4 806 E 6 34 N 45 7 FR8201779 Formations forestiÃ ¨res et herbacÃ ©es des Alpes internes * 1 562 E 6 52 N 45 17 FR8201780 RÃ ©seau de vallons daltitude Ã Caricion * 9 516 E 7 0 N 45 29 FR8201781 RÃ ©seau de zones humides et alluviales des HurtiÃ ¨res * 508 E 6 17 N 45 29 FR8201782 Perron des Encombres * 2 034 E 6 25 N 45 16 FR8201783 Massif de la Vanoise * 54 030 E 6 53 N 45 23 FR8202002 Partie orientale du Massif des Bauges * 14 513 E 6 13 N 45 40 FR8202003 Massif de la LauziÃ ¨re * 9 543 E 6 22 N 45 28 FR8202004 Mont Colombier * 2 182 E 6 7 N 45 38 FR9101468 Bassin du Rebenty * 8 587 E 1 59 N 42 46 FR9101470 Haute VallÃ ©e de lAude et Bassin de lAiguette * 17 094 E 2 11 N 42 46 FR9101471 Capcir, Carlit et Campcardos * 39 781 E 1 55 N 42 34 FR9101472 Massif du Puigmal * 8 805 E 2 7 N 42 26 FR9101473 Massif de Madres Coronat * 21 412 E 2 14 N 42 37 FR9101475 Massif du Canigou * 11 746 E 2 21 N 42 28 FR9101476 Conque de la Preste * 8 436 E 2 25 N 42 25 FR9101478 Le Tech * 1 460 E 2 48 N 42 30 FR9102010 Sites Ã chiroptÃ ¨res des PyrÃ ©nÃ ©es orientales 2 330 E 2 17 N 42 30 FR9301497 Plateau dEmparis  Goleon * 7 476 E 6 17 N 45 5 FR9301498 Combeynot  Lautaret  Ecrins * 9 944 E 6 25 N 44 59 FR9301499 ClarÃ ©e * 25 732 E 6 37 N 45 1 FR9301502 Steppique Durancien et Queyrassin * 19 698 E 6 37 N 44 40 FR9301503 Rochebrune  Izoard  VallÃ ©e de la Cerveyrette * 26 701 E 6 40 N 44 47 FR9301504 Haut Guil  Mont Viso  Val Preveyre * 18 733 E 7 0 N 44 42 FR9301505 Vallon des Bans  VallÃ ©e du Fournel * 8 841 E 6 23 N 44 46 FR9301506 Valgaudemar * 9 974 E 6 11 N 44 46 FR9301509 Piolit  Pic de ChabriÃ ¨res 1 599 E 6 17 N 44 35 FR9301511 DÃ ©voluy  Durbon  Charance  Champsaur * 35 604 E 5 54 N 44 36 FR9301519 Le Buech * 2 431 E 5 50 N 44 17 FR9301523 Bois de Morgon  ForÃ ªt de Boscodon  Bragousse * 2 522 E 6 25 N 44 29 FR9301524 Haute Ubaye  Massif du Chambeyron * 14 105 E 6 51 N 44 34 FR9301525 Coste Plane  Champerous * 1 511 E 6 26 N 44 27 FR9301526 La Tour des Sagnes  Vallon des Terres Pleines  Orrenaye * 5 072 E 6 46 N 44 21 FR9301529 Dormillouse  Lavercq * 6 396 E 6 31 N 44 20 FR9301530 Cheval Blanc  Montagne des Boules  Barre des Dourbes * 8 275 E 6 26 N 44 7 FR9301533 LAsse * 21 890 E 6 22 N 43 56 FR9301535 Montagne de Val  Haut  Clues de Barles  Clues de Verdaches * 13 225 E 6 16 N 44 16 FR9301546 Lac Saint-LÃ ©ger * 5,27 E 6 20 N 44 25 FR9301547 Grand Coyer * 6 246 E 6 42 N 44 5 FR9301549 Entraunes * 19 796 E 6 47 N 44 8 FR9301550 Sites Ã chauves souris de la Haute TinÃ ©e * 1 738 E 6 55 N 44 15 FR9301552 Adret de Pra Gaze 99,82 E 6 51 N 44 16 FR9301554 Sites Ã chauves souris  Castellet-Les-Sausses et Gorges de Daluis * 3 428 E 6 48 N 44 1 FR9301556 Massif du Lauvet dIlonse et des Quatre Cantons  Dome de Barrot  Gorges du Cian * 14 839 E 7 3 N 44 3 FR9301559 Le Mercantour * 68 073 E 7 10 N 44 8 FR9301560 Mont Chajol * 1 426 E 7 32 N 44 7 FR9301561 Marguareis  Ubac de Tende Ã Saorge * 6 314 E 7 41 N 44 4 FR9301562 Sites Ã SpÃ ©lÃ ©omanthes de RoquebiliÃ ¨re * 415 E 7 18 N 44 1 FR9301566 Sites Ã chauves souris de Breil-sur-Roya * 2 475 E 7 31 N 43 55 FR9302002 Montagne de Seymuit  CrÃ ªte de la Scie 1 404 E 6 14 N 44 25 FR9302005 La Bendola * 1 058 E 7 34 N 43 58 IT1110006 Orsiera RocciavrÃ © * 10 965 E 7 8 N 45 3 IT1110007 Laghi di Avigliana * 420 E 7 23 N 45 4 IT1110008 Madonna della Neve sul Monte Lera 62 E 7 28 N 45 10 IT1110010 Gran Bosco di Salbertrand * 3 712 E 6 55 N 45 3 IT1110013 Monti Pelati e Torre Cives * 145 E 7 44 N 45 24 IT1110021 Laghi di Ivrea * 1 598 E 7 53 N 45 29 IT1110022 Stagno di Oulx * 84 E 6 49 N 45 2 IT1110026 Champlas  Colle Sestriere 1 050 E 6 50 N 44 57 IT1110027 Boscaglie di Tasso di Giaglione (Val Clarea) * 340 E 6 57 N 45 9 IT1110029 Pian della Mussa (Balme) * 3 554 E 7 9 N 45 17 IT1110030 Oasi xerotermiche della Val di Susa Orrido di Chianocco * 1 250 E 7 7 N 45 9 IT1110031 Valle Thuras * 978 E 6 51 N 44 53 IT1110032 Pra  Barant * 4 120 E 7 3 N 44 45 IT1110033 Stazioni di Myricaria germanica * 132 E 7 7 N 44 48 IT1110038 Col Basset (Sestriere) 271 E 6 52 N 44 58 IT1110039 Rocciamelone * 1 966 E 7 5 N 45 10 IT1110040 Oasi xerotermica di Oulx  Auberge * 1 070 E 6 49 N 45 3 IT1110042 Oasi xerotermica di Oulx  Amazas * 339 E 6 49 N 45 1 IT1110043 Pendici del Monte Chaberton * 329 E 6 46 N 44 57 IT1110044 Bardonecchia  Val Fredda * 1 686 E 6 48 N 45 5 IT1110045 Bosco di Pian PrÃ (RorÃ ) * 93 E 7 11 N 44 47 IT1110048 Grotta del Pugnetto 19 E 7 24 N 45 16 IT1110049 Les Arnaud e Punta Quattro Sorelle * 1 328 E 6 39 N 45 4 IT1110052 Oasi xerotermica di Puys  Beaulard * 468 E 6 44 N 45 2 IT1110053 Valle della Ripa (Argentera) 328 E 6 54 N 44 53 IT1110055 Arnodera  Colle Montabone * 112 E 7 3 N 45 7 IT1110057 Serra di Ivrea * 4 572 E 7 56 N 45 29 IT1110058 Cima Fournier e Lago Nero 640 E 6 47 N 44 54 IT1110080 Val Troncea * 10 130 E 6 58 N 44 58 IT1110081 Monte MusinÃ © e Laghi di Caselette * 1 524 E 7 28 N 45 7 IT1120003 Monte Fenera * 3 348 E 8 20 N 45 42 IT1120006 Val Mastallone * 1 882 E 8 9 N 45 54 IT1120028 Alta Val Sesia * 7 545 E 7 53 N 45 53 IT1130002 Val Sessera * 10 787 E 8 2 N 45 41 IT1140003 Campello Monti * 548 E 8 13 N 45 56 IT1140004 Rifugio M. Luisa (Val Formazza) * 5 744 E 8 26 N 46 24 IT1140006 Greto Torrente Toce tra Domodossola e Villadossola * 746 E 8 16 N 46 3 IT1140007 Boleto  M.te Avigno * 390 E 8 21 N 45 47 IT1140011 Val Grande * 11 855 E 8 27 N 46 2 IT1140016 Alpi Veglia e Devero  Monte Giove * 15 118 E 8 15 N 46 18 IT1160016 Stazione di muschi calcarizzanti  C.ba Seviana e C.ba Barmarossa * 1,61 E 7 17 N 44 25 IT1160017 Stazione di Linum narbonense * 8,28 E 7 16 N 44 25 IT1160018 Sorgenti del Maira, Bosco di Saretto, Rocca Provenzale * 727 E 6 54 N 44 29 IT1160020 Bosco di Bagnasco * 381 E 8 4 N 44 16 IT1160021 Gruppo del Tenibres * 5 450 E 7 1 N 44 18 IT1160023 Vallone di Orgials  Colle della Lombarda * 530 E 7 8 N 44 13 IT1160024 Colle e Lago della Maddalena, Val Puriac * 1 834 E 6 54 N 44 23 IT1160026 Faggete di Pamparato, Tana del Forno, Grotta delle Turbiglie e Grotte di Bos 2 940 E 7 52 N 44 15 IT1160035 M. Antoroto * 863 E 7 55 N 44 11 IT1160037 Grotta di Rio Martino * 0,3 E 7 8 N 44 41 IT1160040 Stazioni di Euphorbia valliniana * 207 E 7 10 N 44 31 IT1160056 Alpi Marittime * 33 672 E 7 21 N 44 12 IT1160057 Alte Valli Pesio e Tanaro * 11 278 E 7 41 N 44 10 IT1160058 Gruppo del Monviso e Bosco dell'AlevÃ ¨ * 7 232 E 7 5 N 44 38 IT1201000 Parco Nazionale del Gran Paradiso * 71 124 E 7 18 N 45 31 IT1201010 Ambienti calcarei d'alta quota della Valle di RhÃ ªmes * 1 593 E 7 4 N 45 30 IT1202000 Parco naturale Mont Avic * 5 750 E 7 34 N 45 38 IT1203010 Zona Umida di Morgex * 30 E 7 3 N 45 44 IT1203020 Lago di Lolair * 28 E 7 8 N 45 41 IT1203030 Formazioni Steppiche della Cote De Gargantua * 19 E 7 17 N 45 43 IT1203040 Stagno di Loson * 4,55 E 7 33 N 45 46 IT1203050 Lago di Villa * 27 E 7 41 N 45 41 IT1203060 Stagno di Holay 3,01 E 7 48 N 45 35 IT1203070 Mont Mars * 380 E 7 55 N 45 38 IT1204010 Ambienti Glaciali del Monte Bianco * 12 557 E 6 51 N 45 50 IT1204032 Talweg della Val Ferret * 120 E 7 1 N 45 51 IT1204220 Ambienti glaciali del Gruppo del Monte Rosa * 8 645 E 7 47 N 45 54 IT1205000 Ambienti d'alta quota delle Combe Thuilette e Sozin * 356 E 6 57 N 45 40 IT1205010 Ambienti d'alta quota della Valgrisenche * 336 E 7 0 N 45 32 IT1205020 Ambienti d'alta quota del Colle del Gran San Bernardo * 750 E 7 8 N 45 52 IT1205030 Pont D'ael * 183 E 7 13 N 45 40 IT1205034 Castello e miniere abbandonate di Aymavilles 1,59 E 7 15 N 45 42 IT1205050 Ambienti Xerici del Mont Torretta  Bellon * 49 E 7 14 N 45 43 IT1205061 Stazione di Astragalus alopecurus di Cogne 36 E 7 18 N 45 40 IT1205064 Vallone del Grauson * 489 E 7 23 N 45 38 IT1205065 Vallone dell'Urtier * 1 506 E 7 26 N 45 36 IT1205070 Zona Umida di Les Iles di Saint  Marcel * 35 E 7 25 N 45 44 IT1205081 Ambienti calcarei d'alta quota attorno al Lago Tsan * 453 E 7 32 N 45 51 IT1205082 Stagno di Lo Ditor * 22 E 7 33 N 45 50 IT1205090 Ambienti xerici di Grand Brison  Cly * 97 E 7 34 N 45 45 IT1205100 Ambienti d'alta quota del Vallone della Legna * 1 103 E 7 36 N 45 35 IT1205110 Stazione di Paeonia officinalis 33 E 7 47 N 45 37 IT1313712 Cima di Piano Cavallo  Bric Cornia * 4 486 E 7 47 N 44 6 IT1314609 Monte Monega  Monte Prearba * 3 670 E 7 48 N 44 1 IT1314610 Monte Saccarello  Monte FrontÃ © * 3 927 E 7 44 N 44 3 IT1314611 Monte Gerbonte * 2 261 E 7 41 N 44 0 IT1315421 Monte Toraggio  Monte Pietravecchia * 2 648 E 7 40 N 43 58 IT1322122 Croce della Tia  Rio Barchei * 660 E 8 8 N 44 19 IT1322216 Ronco di Maglio * 1 449 E 8 14 N 44 18 IT1322217 Bric Tana  Bric Mongarda * 168 E 8 12 N 44 21 IT1322223 Cave Ferecchi * 37 E 8 12 N 44 22 IT1323014 Monte Spinarda  Rio Nero * 943 E 8 5 N 44 12 IT1323021 Bric Zerbi * 711 E 8 6 N 44 16 IT1323112 Monte Carmo  Monte Settepani * 7 575 E 8 11 N 44 13 IT1323115 Lago di Osiglia * 409 E 8 11 N 44 18 IT1323920 Monte Galero * 3 194 E 8 2 N 44 7 IT2010001 Lago di Ganna * 106 E 8 49 N 45 53 IT2010002 Monte Legnone e Chiusarella * 751 E 8 48 N 45 51 IT2010003 Versante Nord del Campo dei Fiori * 1 312 E 8 45 N 45 52 IT2010004 Grotte del Campo dei Fiori * 894 E 8 46 N 45 51 IT2010005 Monte Martica * 1 057 E 8 48 N 45 53 IT2010016 Val Veddasca * 4 920 E 8 49 N 46 3 IT2010018 Monte Sangiano * 195 E 8 37 N 45 52 IT2010019 Monti della Valcuvia * 1 629 E 8 42 N 45 55 IT2020001 Lago di Piano * 207 E 9 9 N 46 2 IT2020009 Valle del Dosso * 1 652 E 9 13 N 46 11 IT2020010 Lago di Segrino * 282 E 9 16 N 45 50 IT2030001 Grigna Settentrionale * 1 617 E 9 23 N 45 57 IT2030002 Grigna Meridionale * 2 732 E 9 23 N 45 55 IT2030003 Monte Barro * 649 E 9 22 N 45 50 IT2040001 Val Viera e Cime di Fopel * 836 E 10 7 N 46 34 IT2040002 Motto di Livigno  Val Saliente * 1 252 E 10 9 N 46 34 IT2040003 Val Federia * 1 593 E 10 4 N 46 32 IT2040004 Valle Alpisella * 1 045 E 10 12 N 46 33 IT2040005 Valle della Forcola * 212 E 10 4 N 46 27 IT2040006 La Vallaccia  Pizzo Filone * 1 982 E 10 10 N 46 29 IT2040007 Passo e Monte di Foscagno * 1 081 E 10 11 N 46 28 IT2040008 Cime di Plator e Monte delle Scale * 1 572 E 10 20 N 46 30 IT2040009 Valle di Fraele * 1 691 E 10 19 N 46 32 IT2040010 Valle del Braulio  Cresta di Reit * 3 559 E 10 24 N 46 30 IT2040011 Monte Vago  Val di Campo  Val Nera * 2 874 E 10 10 N 46 26 IT2040012 Val Viola Bormina  Ghiacciaio di Cima dei Piazzi * 5 962 E 10 14 N 46 25 IT2040013 Val ZebrÃ ¹  Gran ZebrÃ ¹  Monte Confinale * 3 725 E 10 31 N 46 28 IT2040014 Valle e Ghiacciaio dei Forni  Val Cedec  Gran ZebrÃ ¹  Cevedale 6 157 E 10 33 N 46 25 IT2040015 Paluaccio di Oga * 28 E 10 20 N 46 28 IT2040016 Monte di Scerscen  Ghiacciai di Scerscen  Monte Motta * 9 666 E 9 54 N 46 20 IT2040017 Disgrazia  Sissone * 3 010 E 9 45 N 46 17 IT2040018 Val Codera * 818 E 9 30 N 46 15 IT2040019 Bagni di Masino  Pizzo Badile * 2 755 E 9 36 N 46 15 IT2040020 Val di Mello  Piano di Preda Rossa * 5 789 E 9 41 N 46 15 IT2040021 Val di Togno  Pizzo Scalino * 3 150 E 9 56 N 46 15 IT2040023 Valle dei Ratti * 928 E 9 30 N 46 12 IT2040024 da Monte Belvedere a Vallorda * 2 119 E 10 10 N 46 11 IT2040025 Pian Gembro * 78 E 10 9 N 46 9 IT2040026 Val Lesina * 1 184 E 9 28 N 46 6 IT2040027 Valle del Bitto di Gerola * 2 458 E 9 31 N 46 3 IT2040028 Valle del Bitto di Albaredo * 3 399 E 9 35 N 46 4 IT2040029 Val Tartano * 1 452 E 9 40 N 46 5 IT2040030 Val Madre * 1 486 E 9 45 N 46 7 IT2040031 Val Cervia * 1 893 E 9 46 N 46 6 IT2040032 Valle del Livrio * 2 108 E 9 49 N 46 6 IT2040033 Val Venina * 3 644 E 9 54 N 46 5 IT2040034 Valle d'Arigna e Ghiacciaio di Pizzo di Coca * 3 143 E 9 59 N 46 6 IT2040035 Val Bondone  Val Caronella * 1 500 E 10 4 N 46 6 IT2040036 Val Belviso * 766 E 10 8 N 46 6 IT2040037 Rifugio Falk * 4,22 E 10 15 N 46 23 IT2040038 Val Fontana * 4 210 E 10 0 N 46 15 IT2040039 Val Zerta * 1 585 E 9 22 N 46 21 IT2040040 Val Bodengo * 2 555 E 9 16 N 46 15 IT2040041 Piano di Chiavenna * 2 514 E 9 23 N 46 16 IT2040042 Pian di Spagna e Lago di Mezzola * 1 716 E 9 25 N 46 10 IT2060001 Valtorta e Valmoresca * 1 682 E 9 34 N 46 0 IT2060002 Valle di Piazzatorre  Isola di Fondra * 2 513 E 9 43 N 45 59 IT2060003 Alta Val Brembana  Laghi Gemelli * 4 251 E 9 50 N 46 0 IT2060004 Alta Val di Scalve * 7 053 E 10 9 N 46 0 IT2060005 Val Sedornia  Val Zurio  Pizzo della Presolana * 12 962 E 10 0 N 45 56 IT2060006 Boschi del Giovetto di Paline * 597 E 10 8 N 45 57 IT2060007 Valle Asinina * 1 506 E 9 34 N 45 54 IT2060008 Valle Parina 2 225 E 9 43 N 45 54 IT2060009 Val Nossana  Cima di Grem * 3 369 E 9 51 N 45 54 IT2060011 Canto Alto e Valle del Giongo * 565 E 9 39 N 45 45 IT2060012 Boschi dell'Astino e dell'Allegrezza * 50 E 9 38 N 45 42 IT2060016 Valpredina * 90 E 9 48 N 45 43 IT2070001 Torbiere del Tonale 47 E 10 34 N 46 15 IT2070002 Monte Piccolo  Monte Colmo * 412 E 10 23 N 46 11 IT2070003 Val Rabbia e Val Galinera 1 854 E 10 24 N 46 9 IT2070004 Monte Marser  Corni di Bos 2 591 E 10 26 N 46 5 IT2070005 Pizzo Badile  Alta Val Zumella * 2 184 E 10 24 N 46 0 IT2070006 Pascoli di Crocedomini  Alta Val Caffaro * 4 603 E 10 25 N 45 55 IT2070007 Vallone del Forcel Rosso * 3 067 E 10 30 N 46 4 IT2070008 Cresta Monte ColombÃ © e Cima Barbignaga 156 E 10 24 N 46 2 IT2070009 Versanti dell'Avio * 1 678 E 10 28 N 46 10 IT2070010 Piz Olda  Val Malga 2 069 E 10 22 N 46 7 IT2070011 Torbiera La Goia 0,2 E 10 20 N 46 6 IT2070012 Torbiere di Val Braone * 68 E 10 23 N 45 58 IT2070013 Ghiacciaio dell'Adamello 2 976 E 10 31 N 46 9 IT2070014 Lago di Pile 4 E 10 27 N 46 0 IT2070015 Monte Cas  Cima di Corlor * 166 E 10 40 N 45 42 IT2070016 Cima Comer * 314 E 10 40 N 45 42 IT2070017 Valli di San Antonio * 4 160 E 10 12 N 46 9 IT2070018 Altopiano di Cariadeghe * 523 E 10 20 N 45 35 IT2070019 Sorgente FuntanÃ ¬ * 55 E 10 29 N 45 39 IT2070021 Valvestino * 6 473 E 10 35 N 45 45 IT2070022 Corno della Marogna * 3 571 E 10 42 N 45 48 IT2070023 Belvedere  Tri Plane 26 E 10 22 N 46 3 IT3110001 Biotopo Vegetazione Steppica Tartscher Leiten * 38 E 10 34 N 46 40 IT3110002 Biotopo Ontaneto di Sluderno * 125 E 10 34 N 46 38 IT3110004 Biotopo Ontaneto di Cengles * 41 E 10 38 N 46 37 IT3110005 Biotopo Ontaneto di Oris * 46 E 10 39 N 46 37 IT3110010 Biotopo Vegetazione Steppica Sonnenberg * 204 E 10 57 N 46 38 IT3110011 Val di Fosse nel Parco Naturale Gruppo di Tessa * 10 087 E 10 56 N 46 44 IT3110012 Lacines  Catena del Monteneve nel Parco Naturale Gruppo di Tessa * 8 095 E 11 5 N 46 49 IT3110013 Biotopo Delta del Valsura * 34 E 11 10 N 46 37 IT3110014 Biotopo Gisser Auen * 14 E 11 22 N 46 45 IT3110015 Biotopo HÃ ¼hnerspiel * 144 E 11 29 N 46 56 IT3110016 Biotopo Wiesermoos * 14 E 12 5 N 47 3 IT3110017 Parco Naturale Vedrette di Ries  Aurina * 31 313 E 12 4 N 46 56 IT3110018 Ontaneti dell'Aurino * 36 E 11 56 N 46 53 IT3110019 Biotopo Rasner MÃ ¶ser * 25 E 12 4 N 46 48 IT3110020 Biotopo Monte Covolo  Alpe di Nemes * 278 E 12 25 N 46 40 IT3110022 Biotopo Ontaneto della Rienza  Dobbiaco * 17 E 12 13 N 46 43 IT3110026 Valle di Funes  Sas De Putia  Rasciesa nel Parco Naturale Puez-Odle * 5 258 E 11 46 N 46 37 IT3110027 Gardena  Valle Lunga  Puez nel Parco Naturale Puez-Odle * 5 396 E 11 48 N 46 35 IT3110029 Parco Naturale dello Sciliar  Catinaccio * 7 293 E 11 35 N 46 29 IT3110030 Biotopo Torbiera Totes Moos * 4,19 E 11 22 N 46 26 IT3110031 Biotopo Torbiera WÃ ¶lfl * 10 E 11 24 N 46 25 IT3110032 Biotopo Torbiera Tschingger * 3,08 E 11 23 N 46 26 IT3110033 Biotopo Buche di Ghiaccio 28 E 11 14 N 46 26 IT3110034 Biotopo Lago di Caldaro * 241 E 11 15 N 46 22 IT3110035 Biotopo Castelfeder * 108 E 11 17 N 46 20 IT3110036 Parco Naturale Monte Corno * 6 851 E 11 18 N 46 17 IT3110037 Biotopo Lago di Favogna 10 E 11 11 N 46 16 IT3110038 Ultimo  Solda nel Parco Nazionale dello Stelvio * 27 989 E 10 48 N 46 31 IT3110039 Ortles  Monte Madaccio nel Parco Nazionale dello Stelvio * 4 188 E 10 31 N 46 31 IT3110040 Alpe di Cavallaccio nel Parco Nazionale dello Stelvio * 3 517 E 10 30 N 46 37 IT3110041 Jaggl * 702 E 10 33 N 46 47 IT3110042 Prati Aridi Rocciosi di Agumes * 0,34 E 10 34 N 46 37 IT3110043 SantOttilia 0,12 E 10 37 N 46 36 IT3110044 Biotopo Sonnenberg Vegetazione Steppica Schlanderser Leiten * 25 E 10 47 N 46 37 IT3110045 Biotopo Sonnenberg Vegetazione Steppica Kortscher Leiten * 56 E 10 43 N 46 38 IT3110046 Biotopo Palude della Volpe * 4,03 E 11 14 N 46 30 IT3110048 Prati dell'Armentara * 342 E 11 55 N 46 37 IT3110049 Parco Naturale Fanes  Senes  Braies * 25 453 E 12 3 N 46 39 IT3110050 Parco Naturale Dolomiti di Sesto * 11 892 E 12 17 N 46 39 IT3110051 Biotopo Ahrau di Stegona * 18 E 11 55 N 46 48 IT3120001 Alta Val di Rabbi * 4 434 E 10 45 N 46 26 IT3120002 Alta Val La Mare * 5 819 E 10 40 N 46 25 IT3120003 Alta Val del Monte * 4 464 E 10 35 N 46 22 IT3120004 Val Genova * 13 240 E 10 38 N 46 10 IT3120005 Adamello * 13 425 E 10 35 N 46 4 IT3120006 Presanella * 15 926 E 10 42 N 46 14 IT3120007 Monte Sadron * 3 651 E 10 54 N 46 17 IT3120008 Val di Tovel * 6 610 E 10 55 N 46 15 IT3120009 Dolomiti di Brenta * 22 664 E 10 51 N 46 12 IT3120010 Pale di San Martino * 5 328 E 11 51 N 46 14 IT3120011 Val Venegia * 2 237 E 11 48 N 46 18 IT3120012 Cima Bocche  Lusia * 3 058 E 11 45 N 46 19 IT3120013 Foresta di Paneveggio * 1 252 E 11 44 N 46 17 IT3120014 Lagorai Orientale * 7 698 E 11 44 N 46 14 IT3120015 Tre Cime Monte Bondone * 223 E 11 2 N 46 0 IT3120016 Corna Piana * 52 E 10 53 N 45 47 IT3120017 Campobrun * 426 E 11 7 N 45 42 IT3120018 Scanuppia * 529 E 11 9 N 45 57 IT3120019 Lago Nero * 3,08 E 11 18 N 46 17 IT3120020 PalÃ ¹ Longa * 6,05 E 11 22 N 46 17 IT3120021 Lago delle Buse * 18 E 11 27 N 46 10 IT3120022 PalÃ ¹ dei Mugheri * 10 E 11 41 N 46 17 IT3120023 Sorte di Bellamonte * 11 E 11 40 N 46 18 IT3120024 Zona Umida Valfloriana * 203 E 11 22 N 46 13 IT3120025 Selva di Ega * 3,13 E 11 29 N 46 21 IT3120026 Becco della Palua * 17 E 11 29 N 46 21 IT3120027 Canzenagol * 3,39 E 11 36 N 46 16 IT3120028 Pra delle Nasse * 8,08 E 11 47 N 46 15 IT3120029 Sorgente Resenzuola * 4,34 E 11 39 N 46 0 IT3120030 Fontanazzo * 54 E 11 36 N 46 0 IT3120031 Masi Carretta * 3,02 E 11 37 N 46 6 IT3120032 I Mughi * 21 E 11 36 N 46 5 IT3120033 Palude di Roncegno * 21 E 11 25 N 46 3 IT3120034 Paludi di Sternigo * 24 E 11 15 N 46 8 IT3120035 Laghestel di PinÃ © * 91 E 11 13 N 46 6 IT3120036 Redebus * 10 E 11 19 N 46 8 IT3120037 Le Grave * 30 E 11 10 N 46 7 IT3120038 Inghiaie * 30 E 11 18 N 45 59 IT3120039 Canneto di Levico 9,74 E 11 16 N 46 0 IT3120040 Lago Pudro * 13 E 11 13 N 46 4 IT3120041 Lago Costa * 3,83 E 11 14 N 46 4 IT3120042 Canneti di San Cristoforo * 9,39 E 11 14 N 46 2 IT3120043 PizÃ © * 16 E 11 15 N 46 2 IT3120044 Monte Barco e Monte della Gallina * 173 E 11 10 N 46 7 IT3120045 Lagabrun * 4,49 E 11 11 N 46 12 IT3120046 Prati di Monte * 5,99 E 11 14 N 46 13 IT3120047 Paluda La Lot * 6,62 E 11 16 N 46 14 IT3120048 Laghetto di Vedes * 8,26 E 11 16 N 46 14 IT3120049 Lona  Lases 25 E 11 13 N 46 8 IT3120050 Torbiera delle Viote * 20 E 11 2 N 46 1 IT3120051 Stagni della Vela  Soprasasso * 87 E 11 5 N 46 5 IT3120052 Doss Trento * 16 E 11 6 N 46 4 IT3120053 Foci dell'Avisio * 133 E 11 4 N 46 8 IT3120054 La Rupe * 45 E 11 5 N 46 11 IT3120055 Lago di Toblino * 170 E 10 58 N 46 3 IT3120056 PalÃ ¹ Longia * 10 E 11 5 N 46 28 IT3120057 PalÃ ¹ Tremole * 4 E 11 4 N 46 28 IT3120058 Torbiere di Monte Sous * 97 E 11 3 N 46 30 IT3120059 PalÃ ¹ di Tuenno * 5,56 E 11 1 N 46 20 IT3120060 Forra di S. Giustina * 24 E 11 3 N 46 20 IT3120061 La Rocchetta * 89 E 11 3 N 46 14 IT3120062 Malga Flavona * 215 E 10 56 N 46 14 IT3120063 Lago di Tovel * 107 E 10 57 N 46 15 IT3120064 Torbiera del Tonale * 62 E 10 35 N 46 15 IT3120065 Lago D'Idro * 14 E 10 32 N 45 48 IT3120066 PalÃ ¹ di Boniprati * 11 E 10 36 N 45 55 IT3120067 Paludi di Malga Clevet * 103 E 10 32 N 45 55 IT3120068 FiavÃ © 137 E 10 49 N 45 59 IT3120069 Torbiera Lomasona * 26 E 10 51 N 45 59 IT3120070 Pian Degli Uccelli * 185 E 10 48 N 46 13 IT3120071 Paludi del Dosson * 122 E 10 50 N 46 15 IT3120072 Paludi di Bocenago * 14 E 10 50 N 46 15 IT3120073 Paludi di DarÃ © * 95 E 10 51 N 46 16 IT3120074 Marocche di Dro * 251 E 10 56 N 45 59 IT3120075 Monte Brione * 66 E 10 52 N 45 53 IT3120076 Lago D'Ampola * 24 E 10 39 N 45 52 IT3120077 PalÃ ¹ di Borghetto * 7,93 E 10 55 N 45 41 IT3120078 Torbiera Echen 8,33 E 11 11 N 45 54 IT3120079 Lago di Loppio * 113 E 10 55 N 45 51 IT3120080 Laghetti di Marco * 36 E 11 0 N 45 51 IT3120081 Pra dall'Albi  Cei * 117 E 11 1 N 45 57 IT3120082 Taio * 5,29 E 11 4 N 45 55 IT3120083 Muga Bianca * 112 E 11 9 N 45 50 IT3120084 Roncon 2,91 E 11 37 N 46 24 IT3120085 Il Laghetto * 6,7 E 11 23 N 46 0 IT3120086 Servis * 324 E 11 4 N 45 56 IT3120087 Laghi e abisso di Lamar * 25 E 11 3 N 46 7 IT3120088 Palu' di Monte Rovere 16 E 11 17 N 45 57 IT3120089 PalÃ ¹ * 33 E 11 11 N 46 7 IT3120090 Monte Calvo * 1,19 E 11 15 N 46 6 IT3120091 AlberÃ © di Tenna * 6,82 E 11 15 N 46 1 IT3120092 Passo del Broccon * 345 E 11 40 N 46 7 IT3120093 Crinale Pichea  Rocchetta * 1 009 E 10 46 N 45 54 IT3120094 Alpe di Storo e Bondone * 759 E 10 36 N 45 48 IT3120095 Bocca D'ardole  Corno della Paura * 178 E 10 56 N 45 45 IT3120096 Bocca di Caset * 50 E 10 41 N 45 51 IT3120097 Catena di Lagorai * 2 855 E 11 32 N 46 13 IT3120098 Monti Lessini Nord * 792 E 11 4 N 45 42 IT3120099 Piccole Dolomiti * 1 229 E 11 7 N 45 44 IT3120100 Pasubio * 1 836 E 11 10 N 45 48 IT3120101 Condino * 72 E 10 36 N 45 53 IT3120102 Lago di Santa Colomba * 5,97 E 11 10 N 46 7 IT3120103 Monte Baldo di Brentonico * 2 061 E 10 54 N 45 48 IT3120104 Monte Baldo  Cima Valdritta * 456 E 10 51 N 45 44 IT3120105 Burrone di Ravina * 527 E 11 4 N 46 2 IT3120106 Nodo del Latemar * 1 862 E 11 35 N 46 22 IT3120107 Val Cadino * 1 110 E 11 24 N 46 13 IT3120108 Val San NicolÃ ² * 715 E 11 47 N 46 25 IT3120109 Valle Flanginech * 81 E 10 47 N 46 9 IT3120110 Terlago * 109 E 11 3 N 46 5 IT3120111 Manzano * 100 E 10 57 N 45 52 IT3120112 Arnago * 157 E 10 54 N 46 22 IT3120113 Molina  Castello * 49 E 11 26 N 46 16 IT3120114 Monte Zugna * 1 696 E 11 2 N 45 50 IT3120115 Monte Brento * 254 E 10 54 N 45 59 IT3120116 Monte Malachin * 160 E 11 7 N 46 16 IT3120117 Ontaneta di Croviana * 23 E 10 54 N 46 20 IT3120118 Lago (Val di Fiemme) * 12 E 11 31 N 46 17 IT3120119 Val Duron * 761 E 11 40 N 46 29 IT3120120 Bassa Valle del Chiese * 20 E 10 33 N 45 49 IT3120121 Carbonare * 12 E 11 13 N 45 56 IT3120122 Gocciadoro * 19 E 11 8 N 46 3 IT3120123 Assizzi  Vignola * 88 E 11 16 N 46 2 IT3120124 Torcegno * 50 E 11 26 N 46 4 IT3120125 Zaccon * 371 E 11 25 N 46 2 IT3120126 Val Noana * 730 E 11 51 N 46 7 IT3120127 Monti Tremalzo e Tombea * 5 537 E 10 38 N 45 50 IT3120128 Alta Val Stava * 1 775 E 11 32 N 46 18 IT3120129 Ghiacciaio Marmolada 463 E 11 51 N 46 26 IT3120130 Il Colo 0,29 E 11 36 N 46 5 IT3120131 Grotta Uvada 1,16 E 11 39 N 46 6 IT3120132 Grotta di Ernesto 1,06 E 11 39 N 45 58 IT3120133 Grotta di Collalto 0,6 E 10 53 N 46 5 IT3120134 Grotta del Calgeron 0,92 E 11 37 N 46 0 IT3120135 Grotta della Bigonda 1,23 E 11 35 N 46 1 IT3120136 Bus della Spia 0,66 E 11 1 N 46 13 IT3120137 Bus del Diaol 1,04 E 10 54 N 45 56 IT3120138 Grotta Cesare Battisti 0,45 E 11 2 N 46 8 IT3120139 Grotta di Costalta 0,54 E 11 22 N 45 59 IT3120140 Grotta del Vallon 0,3 E 10 51 N 46 8 IT3120141 Grotta della Lovara 0,95 E 11 3 N 46 13 IT3120142 Val Campelle * 1 136 E 11 30 N 46 7 IT3120143 Valle del Vanoi * 3 247 E 11 38 N 46 11 IT3120144 Valle del Verdes * 2 186 E 11 9 N 46 20 IT3120145 Monte RemÃ * 237 E 10 31 N 45 56 IT3120146 Laghetto delle Regole * 21 E 11 6 N 46 28 IT3120147 Monti Lessini Ovest * 1 028 E 10 56 N 45 41 IT3120149 Monte Ghello * 147 E 11 3 N 45 54 IT3120150 Talpina  Brentonico * 245 E 10 59 N 45 49 IT3120152 Tione  Villa Rendena * 185 E 10 42 N 46 2 IT3120154 Le Sole * 10 E 10 41 N 46 1 IT3120156 Valle dell'Adige * 14 E 11 1 N 45 47 IT3210002 Monti Lessini: Cascate di Molina * 233 E 10 54 N 45 36 IT3210004 Monte Luppia e P.ta San Vigilio * 1 037 E 10 42 N 45 37 IT3210006 Monti Lessini: Ponte di Veja, Vaio della Marciora 171 E 10 58 N 45 37 IT3210007 Monte Baldo: Val dei Mulini, Senge di Marciaga, Rocca di Garda * 676 E 10 43 N 45 34 IT3210021 Monte Pastello * 1 750 E 10 51 N 45 34 IT3210039 Monte Baldo Ovest * 6 510 E 10 49 N 45 44 IT3210040 Monti Lessini  Pasubio  Piccole Dolomiti Vicentine * 13 872 E 11 12 N 45 44 IT3210041 Monte Baldo Est * 2 762 E 10 52 N 45 39 IT3210043 Fiume Adige tra Belluno Veronese e Verona Ovest * 476 E 10 52 N 45 33 IT3220002 Granezza 1 303 E 11 32 N 45 49 IT3220007 Fiume Brenta dal confine trentino a Cismon del Grappa * 1 680 E 11 39 N 45 52 IT3220036 Altopiano dei Sette Comuni * 14 988 E 11 28 N 45 57 IT3230003 Gruppo del Sella * 449 E 11 50 N 46 30 IT3230005 Gruppo Marmolada * 1 305 E 11 52 N 46 25 IT3230006 QuaternÃ * 14 165 E 12 35 N 46 37 IT3230017 Monte Pelmo  Mondeval  Formin * 11 065 E 12 7 N 46 27 IT3230019 Lago di Misurina 75 E 12 15 N 46 35 IT3230022 Massiccio del Grappa * 22 473 E 11 48 N 45 53 IT3230025 Gruppo del Visentin: M. Faverghera  M. Cor * 1 562 E 12 18 N 46 3 IT3230026 Passo di San Boldo * 38 E 12 10 N 46 0 IT3230027 Monte Dolada Versante S.E. * 659 E 12 20 N 46 11 IT3230031 Val Tovanella Bosconero * 8 845 E 12 17 N 46 20 IT3230035 Valli del Cismon  Vanoi: Monte Coppolo * 2 845 E 11 43 N 46 4 IT3230042 Torbiera di Lipoi * 65 E 11 57 N 46 2 IT3230043 Pale di San Martino: Focobon, Pape  San Lucano, Agner  Croda Granda * 10 909 E 11 54 N 46 18 IT3230044 NogarÃ © * 212 E 12 14 N 46 9 IT3230045 Torbiera di Antole * 25 E 12 10 N 46 8 IT3230047 Lago di Santa Croce * 788 E 12 20 N 46 6 IT3230060 Torbiere di Danta * 205 E 12 29 N 46 33 IT3230063 Torbiere di Lac Torond * 38 E 11 59 N 46 14 IT3230067 Aree palustri di Melere  Monte Gal e boschi di Col d'Ongia * 111 E 12 12 N 46 2 IT3230068 Valpiana  Valmorel (Aree palustri) * 126 E 12 13 N 46 4 IT3230071 Dolomiti di Ampezzo * 11 362 E 12 6 N 46 35 IT3230077 Foresta del Cansiglio * 5 060 E 12 24 N 46 4 IT3230078 Gruppo del Popera  Dolomiti di Auronzo e di Val Comelico * 8 924 E 12 23 N 46 36 IT3230080 Val Talagona  Gruppo Monte Cridola  Monte Duranno * 12 252 E 12 25 N 46 23 IT3230081 Gruppo Antelao  Marmarole  Sorapis * 17 069 E 12 17 N 46 30 IT3230083 Dolomiti Feltrine e Bellunesi * 31 383 E 12 3 N 46 11 IT3230084 Civetta  Cime di San Sebastiano * 6 597 E 12 4 N 46 20 IT3230085 Comelico  Bosco della Digola  Brentoni  Tudaio * 12 085 E 12 35 N 46 31 IT3230088 Fiume Piave dai Maserot alle grave di Pederobba * 3 236 E 12 1 N 46 2 IT3230090 Cima Campo  Monte Celado * 1 812 E 11 42 N 45 59 IT3240003 Monte Cesen * 3 697 E 12 0 N 45 57 IT3310001 Dolomiti Friulane * 36 740 E 12 32 N 46 19 IT3310002 Val Colvera di Jof * 396 E 12 40 N 46 12 IT3310003 Monte Ciaurlec e Forra del Torrente Cosa * 875 E 12 52 N 46 14 IT3310004 Forra del Torrente Cellina * 289 E 12 36 N 46 11 IT3310006 Foresta del Cansiglio * 2 713 E 12 26 N 46 3 IT3320001 Gruppo del Monte Coglians * 5 405 E 12 48 N 46 37 IT3320002 Monti Dimon e Paularo * 702 E 13 4 N 46 33 IT3320003 Creta di Aip e Sella di Lanza * 3 894 E 13 10 N 46 33 IT3320004 Monte Auernig e Monte Corona * 465 E 13 20 N 46 33 IT3320005 Valloni di Rio Bianco e di Malborghetto * 4 662 E 13 24 N 46 32 IT3320006 Conca di Fusine * 3 598 E 13 39 N 46 28 IT3320007 Monti Bivera e Clapsavon * 1 832 E 12 37 N 46 26 IT3320008 Col Gentile * 1 038 E 12 48 N 46 27 IT3320009 Zuc dal Bor * 1 415 E 13 14 N 46 27 IT3320010 Jof di Montasio e Jof Fuart * 7 999 E 13 29 N 46 25 IT3320011 Monti Verzegnis e Valcalda * 2 406 E 12 51 N 46 21 IT3320012 Prealpi Giulie Settentrionali * 9 592 E 13 13 N 46 21 IT3320013 Lago Minisini e Rivoli Bianchi * 402 E 13 8 N 46 18 IT3320014 Torrente Lerada * 365 E 13 23 N 46 12 IT3320015 Valle del Medio Tagliamento * 3 580 E 13 2 N 46 14 IT3320016 Forra del Cornappo * 299 E 13 17 N 46 14 IT3320017 Rio Bianco di Taipana e Gran Monte * 1 721 E 13 20 N 46 16 IT3320018 Forra del Pradolino e Monte Mia * 1 010 E 13 27 N 46 12 IT3320019 Monte Matajur * 213 E 13 33 N 46 11 IT6020002 Lago Secco e Agro Nero * 135 E 13 19 N 42 42 IT6020025 Monti della Laga (Area Sommitale) * 2 424 E 13 22 N 42 38 IT6050017 Pendici di Colle Nero * 132 E 13 51 N 41 43 IT6050018 Cime del Massiccio della Meta * 2 541 E 13 57 N 41 39 IT6050020 Val Canneto * 990 E 13 54 N 41 41 IT7110099 Gole del Sagittario * 1 349 E 13 48 N 41 57 IT7110100 Monte Genzana * 5 805 E 13 54 N 41 57 IT7110101 Lago di Scanno ed Emissari 103 E 13 51 N 41 55 IT7110202 Gran Sasso * 33 995 E 13 37 N 42 26 IT7110204 Maiella Sud Ovest * 6 276 E 14 0 N 41 57 IT7110205 Parco Nazionale d'Abruzzo * 58 880 E 13 41 N 41 51 IT7120201 Monti della Laga e Lago di Campotosto * 15 816 E 13 25 N 42 40 IT7140043 Monti Pizi  Monte Secine * 4 195 E 14 10 N 41 54 IT7140203 Maiella * 36 119 E 14 6 N 42 4 PLC120001 Tatry * 21 018,1 E 19 56 N 49 15 PLC180001 Bieszczady * 111 519,5 E 22 28 N 49 12 PLH120001 Babia GÃ ³ra * 3 350,4 E 19 32 N 49 34 PLH120002 Czarna Orawa * 184 20 E 19 43 N 49 28 PLH120009 Kostrza * 36,4 E 20 17 N 49 46 PLH120012 Na Policy * 275,22 E 19 37 N 49 37 PLH120013 Pieniny * 2 334,64 E 20 23 N 49 25 PLH120016 Torfowiska Orawsko-Nowotarskie * 8 255,6 E 19 49 N 49 27 PLH120018 Ostoja GorczaÃ ska * 17 997,9 E 20 9 N 49 32 PLH120019 Ostoja Popradzka * 57 931 E 20 45 N 49 23 PLH120024 Dolina BiaÃ ki * 716 E 20 9 N 49 26 PLH120025 MaÃ e Pieniny * 1 875,9 E 20 32 N 49 23 PLH120026 Polana BiaÃ y Potok * 53,4 E 19 50 N 49 16 PLH120033 Bednarka 1 289,2 E 21 20 N 49 38 PLH120035 Nawojowa 1 994 E 20 48 N 49 34 PLH120036 Ã abowa 3 251,2 E 20 50 N 49 32 PLH120037 Podkowce w Szczawnicy 569,1 E 20 28 N 49 25 PLH120039 Krynica 163,8 E 20 56 N 49 23 PLH120043 LuboÃ  Wielki 33,6 E 19 59 N 49 38 PLH120045 Niedzica 25,7 E 20 18 N 49 25 PLH120046 KoÃ ciÃ ³Ã  w WÃglÃ ³wce 88,6 E 20 4 N 49 44 PLH120050 Ochotnica 0,2 E 20 19 N 49 31 PLH120052 Ostoje Nietoperzy Beskidu Wyspowego * 3 097 E 20 10 N 49 45 PLH120057 Ã ¹rÃ ³dliska WisÃ oki 181,8 E 21 22 N 49 26 PLH120078 Uroczysko Ã opieÃ  * 44,6 E 20 16 N 49 41 PLH120081 Lubogoszcz * 16,7 E 20 6 N 49 42 PLH120082 Ã Ã ki koÃ o Kasiny Wielkiej 24,4 E 20 8 N 49 41 PLH120086 GÃ ³rny Dunajec * 150,2 E 20 9 N 49 28 PLH120093 Raba z MszankÃ 249,3 E 19 59 N 49 42 PLH120094 Ostoje Nietoperzy Powiatu Gorlickiego * 2 789 E 21 6 N 49 33 PLH120095 Tylmanowa 0,3 E 20 24 N 49 30 PLH180001 Ostoja Magurska * 20 084,5 E 21 27 N 49 28 PLH180011 JasioÃ ka * 686,7 E 21 41 N 49 40 PLH180013 GÃ ³ry SÃ onne * 46 071,5 E 22 28 N 49 29 PLH180014 Ostoja JaÃ liska * 29 286,8 E 21 49 N 49 24 PLH180015 Ã ysa GÃ ³ra * 2 743,8 E 21 33 N 49 32 PLH180016 RymanÃ ³w 5 241 E 21 51 N 49 31 PLH180018 Trzciana * 2 285,5 E 21 40 N 49 30 PLH180026 Moczary * 1 181,8 E 22 42 N 49 21 PLH180037 KoÃ ciÃ ³Ã  w Skalniku 350,6 E 21 29 N 49 34 PLH180044 Osuwiska w Lipowicy 13,5 E 21 41 N 49 32 PLH240005 Beskid Ã lÃ ski * 26 405,4 E 18 56 N 49 41 PLH240006 Beskid Ã »ywiecki * 35 276,1 E 19 9 N 49 25 PLH240007 KoÃ ciÃ ³Ã  w Radziechowach 0,1 E 19 7 N 49 38 PLH240023 Beskid MaÃ y * 7 186,2 E 19 22 N 49 45 ROSCI0001 AniniÃurile de pe TÃ rlung * 131 E 25 49 N 45 32 ROSCI0002 Apuseni * 76 150 E 22 48 N 46 36 ROSCI0003 Arboretele de castan comestibil de la Baia Mare 1 897 E 23 33 N 47 41 ROSCI0007 Bazinul Ciucului de Jos * 2 687 E 25 52 N 46 14 ROSCI0009 Bisoca * 1 160 E 26 40 N 45 32 ROSCI0010 BistriÃ a Aurie * 375 E 25 17 N 47 27 ROSCI0013 Bucegi * 38 745 E 25 30 N 45 22 ROSCI0015 Buila  VÃ ¢nturariÃ a * 4 491 E 24 5 N 45 14 ROSCI0016 Buteasa 457 E 22 42 N 46 42 ROSCI0018 CÃ ldÃ rile ZÃ balei * 378 E 26 34 N 45 39 ROSCI0019 CÃ limani  Gurghiu * 136 657 E 25 5 N 46 54 ROSCI0023 Cascada MiÃina * 221 E 26 34 N 45 45 ROSCI0024 CeahlÃ u * 7 739 E 25 56 N 46 57 ROSCI0027 Cheile Bicazului  HÃ ÃmaÃ * 7 645 E 25 47 N 46 44 ROSCI0028 Cheile Cernei 535 E 22 39 N 45 39 ROSCI0033 Cheile ÃugÃ ului  Munticelu * 318 E 25 50 N 46 50 ROSCI0035 Cheile Turzii * 324 E 23 40 N 46 33 ROSCI0036 Cheile VÃ ¢rghiÃului * 830 E 25 32 N 46 12 ROSCI0037 Ciomad  Balvanyos * 6 029 E 25 56 N 46 5 ROSCI0038 CiucaÃ * 21 950 E 25 57 N 45 30 ROSCI0046 Cozia * 16 720 E 24 18 N 45 20 ROSCI0047 Creasta Nemirei * 3 550 E 26 20 N 46 13 ROSCI0051 CuÃma * 44 636 E 24 49 N 47 9 ROSCI0052 DÃ ncioanea * 340 E 22 38 N 45 26 ROSCI0054 Dealul CetÃ Ã ii Deva * 109 E 22 52 N 45 53 ROSCI0062 Defileul CriÃului Repede  PÃ durea Craiului * 38 813 E 22 31 N 46 52 ROSCI0063 Defileul Jiului * 11 156 E 23 21 N 45 16 ROSCI0069 Domogled  Valea Cernei * 62 014 E 22 36 N 45 3 ROSCI0084 Ferice  Plai 1 977 E 22 32 N 46 41 ROSCI0085 Frumoasa * 137 115 E 23 48 N 45 35 ROSCI0086 GÃ ina  Lucina * 836 E 25 10 N 47 39 ROSCI0087 GrÃ diÃtea Muncelului  Ciclovina * 40 009 E 23 15 N 45 34 ROSCI0089 GutÃ ¢i  Creasta CocoÃului * 693 E 23 50 N 47 42 ROSCI0090 Harghita MÃ dÃ raÃ * 13 349 E 25 34 N 46 28 ROSCI0091 Herculian * 12 846 E 25 42 N 46 12 ROSCI0092 IgniÃ * 19 602 E 23 46 N 47 50 ROSCI0096 Lacul BÃ ¢lbÃ ¢itoarea * 3 E 26 6 N 45 23 ROSCI0097 Lacul Negru * 98 E 26 29 N 45 50 ROSCI0101 Larion * 3 016 E 25 2 N 47 21 ROSCI0102 Leaota * 1 400 E 25 19 N 45 23 ROSCI0113 MlaÃtina dupÃ  LuncÃ  * 300 E 25 36 N 46 37 ROSCI0116 MolhaÃurile CÃ pÃ Ã Ã ¢nei * 816 E 23 6 N 46 28 ROSCI0119 Muntele Mare * 1 659 E 23 14 N 46 28 ROSCI0120 Muntele TÃ ¢mpa * 203 E 25 36 N 45 38 ROSCI0121 Muntele Vulcan 95 E 22 57 N 46 14 ROSCI0122 MunÃ ii FÃ gÃ raÃ * 198 495 E 24 44 N 45 31 ROSCI0124 MunÃ ii MaramureÃului * 103 391 E 24 33 N 47 46 ROSCI0125 MunÃ ii Rodnei * 47 975 E 24 46 N 47 31 ROSCI0126 MunÃ ii Ã arcu * 58 840 E 22 30 N 45 17 ROSCI0127 Muntioru Ursoaia * 156 E 26 40 N 45 35 ROSCI0128 Nordul Gorjului de Est * 49 114 E 23 37 N 45 15 ROSCI0129 Nordul Gorjului de Vest * 87 321 E 23 5 N 45 9 ROSCI0130 Oituz  Ojdula * 15 272 E 26 24 N 46 2 ROSCI0132 Oltul Mijlociu  Cibin  HÃ ¢rtibaciu 2 054 E 24 11 N 45 41 ROSCI0137 PÃ durea BogÃ Ã ii * 6 329 E 25 24 N 45 55 ROSCI0153 PÃ durea Glodeasa * 535 E 25 43 N 45 23 ROSCI0156 PÃ durea GoÃman 190 E 26 12 N 46 42 ROSCI0182 PÃ durea Verdele * 273 E 26 34 N 45 47 ROSCI0188 ParÃ ¢ng * 29 907 E 23 35 N 45 20 ROSCI0189 PÃ ¢rÃ ¢ul Barlangos 66 E 25 40 N 46 40 ROSCI0190 Penteleu * 11 233 E 26 23 N 45 37 ROSCI0193 PeÃtera TÃ uÃoare 103 E 24 31 N 47 26 ROSCI0194 Piatra Craiului * 16 072 E 25 11 N 45 28 ROSCI0195 Piatra Mare * 4 283 E 25 38 N 45 33 ROSCI0196 Pietrosul BroÃtenilor  Cheile Zugrenilor * 458 E 25 32 N 47 23 ROSCI0198 Platoul MehedinÃ i * 53 892 E 22 38 N 44 55 ROSCI0204 Poiana Muntioru * 24 E 26 41 N 45 39 ROSCI0207 PostÃ varul * 1 280 E 25 33 N 45 33 ROSCI0208 Putna  Vrancea * 38 190 E 26 31 N 45 54 ROSCI0212 RarÃ u  GiumalÃ u * 2 498 E 25 33 N 47 26 ROSCI0217 Retezat * 43 198 E 22 47 N 45 19 ROSCI0219 Rusca MontanÃ  * 12 720 E 22 24 N 45 36 ROSCI0228 ÃindriliÃ a * 884 E 26 32 N 45 43 ROSCI0229 Siriu * 5 747 E 26 9 N 45 31 ROSCI0230 SlÃ nic 1 392 E 26 24 N 46 12 ROSCI0233 SomeÃul Rece * 8 462 E 23 6 N 46 33 ROSCI0236 Strei  HaÃ eg * 23 941 E 23 3 N 45 26 ROSCI0239 TÃ ¢rnovu Mare  LatoriÃ a 1 304 E 23 53 N 45 21 ROSCI0241 Tinovul Apa Lina  Honcsok * 265 E 26 12 N 46 11 ROSCI0242 Tinovul Apa RoÃie * 65 E 26 15 N 46 10 ROSCI0243 Tinovul de la Dealul Albinelor * 21 E 25 18 N 46 45 ROSCI0244 Tinovul de la FÃ ¢ntÃ ¢na Brazilor * 38 E 25 15 N 46 30 ROSCI0245 Tinovul de la RomÃ ¢neÃti * 20 E 25 10 N 47 22 ROSCI0246 Tinovul Luci * 271 E 25 43 N 46 18 ROSCI0247 Tinovul Mare Poiana Stampei * 644 E 25 4 N 47 16 ROSCI0248 Tinovul MohoÃ  Lacul Sf. Ana * 440 E 25 53 N 46 7 ROSCI0249 Tinovul Ãaru Dornei * 38 E 25 21 N 47 15 ROSCI0250 Ã inutul PÃ durenilor * 4 318 E 22 27 N 45 43 ROSCI0251 Tisa SuperioarÃ  * 6 392 E 24 5 N 47 56 ROSCI0252 TopliÃ a  Scaunul Rotund Borsec * 5 436 E 25 29 N 46 57 ROSCI0253 TrascÃ u * 50 102 E 23 29 N 46 20 ROSCI0256 TurbÃ ria Ruginosu Zagon * 350 E 26 13 N 45 45 ROSCI0258 VÃ ile BrÃ tiei Ãi BrÃ tioarei * 347 E 24 58 N 45 19 ROSCI0260 Valea Cepelor * 761 E 22 42 N 46 26 ROSCI0262 Valea Iadei * 2 841 E 22 34 N 46 43 ROSCI0263 Valea Ierii * 6 194 E 23 16 N 46 35 ROSCI0264 Valea Izei Ãi Dealul Solovan * 47 675 E 24 11 N 47 43 ROSCI0268 Valea VÃ ¢lsanului * 9 602 E 24 45 N 45 15 ROSCI0270 VÃ ¢nÃ tori-NeamÃ  * 30 841 E 26 13 N 47 10 SE0620001 LÃ ¥ngfjÃ ¤llet-StÃ ¤djan-NipfjÃ ¤llet * 93 903,9 E 12 37 N 62 4 SE0620002 VedungsfjÃ ¤llen * 19 411,8 E 13 12 N 61 54 SE0620003 FjÃ ¤tÃ ¤lven och VÃ ¤stvallen i StorfjÃ ¤ten * 299,3 E 13 5 N 61 52 SE0620005 StorÃ ¥n-Ã sterdalÃ ¤lven 819,9 E 12 40 N 61 54 SE0620009 DrevfjÃ ¤llen * 33 205,3 E 12 22 N 61 42 SE0620015 FulufjÃ ¤llet * 40 783,6 E 12 42 N 61 32 SE0620024 SkarsÃ ¥sfjÃ ¤llet * 2 297,4 E 12 53 N 61 20 SE0620220 Storbron * 249,2 E 12 51 N 61 23 SE0620266 LillfjÃ ¤ten * 423,4 E 12 57 N 62 0 SE0720029 SÃ ¥nfjÃ ¤llet * 11 296,9 E 13 33 N 62 17 SE0720033 Rogen * 49 076,4 E 12 28 N 62 21 SE0720084 VÃ ¥lÃ ¥dalen * 121 436,8 E 12 55 N 63 8 SE0720160 OldflÃ ¥n-AnsÃ ¤tten * 28 096,1 E 13 44 N 63 51 SE0720164 SkÃ ¤ckerfjÃ ¤llen * 46 304,4 E 12 39 N 63 50 SE0720171 SvenskÃ ¥dalen * 24 673,3 E 13 23 N 63 58 SE0720182 Saxvattnet * 5 378,4 E 15 11 N 64 38 SE0720183 FrostvikenfjÃ ¤llen * 93 875,2 E 14 38 N 64 38 SE0720185 BjurÃ ¤lven-Korallgrottan * 5 630,8 E 14 6 N 64 55 SE0720186 Grubbdalen * 2 601,6 E 13 46 N 64 1 SE0720199 GrÃ ¥berget-HotagsfjÃ ¤llen * 118 145,3 E 14 35 N 64 9 SE0720200 HenvÃ ¥len-Aloppan * 17 583,8 E 13 23 N 62 41 SE0720203 HÃ ¤llingsÃ ¥fallet * 16,2 E 14 23 N 64 21 SE0720206 TÃ ¤nnforsen * 9,4 E 12 44 N 63 26 SE0720209 JÃ ¤rvdalen * 2 022,7 E 13 39 N 63 8 SE0720212 Bastudalen * 2 834,7 E 13 51 N 63 5 SE0720213 MarntallsÃ ¥sen * 4 062,3 E 13 58 N 62 56 SE0720214 ArÃ ¥dalen * 1 131,5 E 13 37 N 62 53 SE0720218 BrovallvÃ ¥len * 5 222,9 E 13 15 N 62 19 SE0720220 StorÃ ¥sen * 1 054,8 E 13 22 N 62 20 SE0720223 HamrafjÃ ¤llet * 676,2 E 12 16 N 62 34 SE0720250 Skrapavattnet * 30,6 E 14 25 N 63 51 SE0720259 TrappÃ ¥sen 206,9 E 12 26 N 62 40 SE0720260 Kilbergsdalen * 2,2 E 13 58 N 62 23 SE0720262 Svallmyren * 213,9 E 12 32 N 62 35 SE0720263 Lill-RÃ ¥nddalen * 52,5 E 13 18 N 62 15 SE0720264 LerdalsÃ ¤lven-TvÃ ¤rlidÃ ¥n * 70,5 E 13 56 N 64 44 SE0720265 VallÃ ¥n Frostviken * 186,9 E 14 0 N 64 45 SE0720268 SÃ ¤lgÃ ¥sen * 10,9 E 14 21 N 64 27 SE0720269 SÃ ¶rhÃ ¥llan * 3,8 E 13 19 N 62 14 SE0720273 BÃ ¥gavattnet 26,1 E 14 17 N 64 5 SE0720274 SandÃ ¥svallen * 16,7 E 12 22 N 62 32 SE0720276 LillÃ ¥svallen Ramundberget * 10,1 E 12 24 N 62 40 SE0720277 Klinken * 469,6 E 12 17 N 62 43 SE0720279 Styggdalen-VargÃ ¥n * 328,7 E 12 15 N 63 38 SE0720280 Rosselberget * 43,4 E 12 42 N 62 28 SE0720281 Stor-MittÃ ¥klÃ ¤ppen * 1 091,7 E 12 28 N 62 43 SE0720282 Ã nnsjÃ ¶n * 8 960,5 E 12 30 N 63 16 SE0720283 GrÃ ¶ndalen Frostviken * 28,8 E 14 5 N 64 47 SE0720284 JormÃ ¶n 198,8 E 14 0 N 64 42 SE0720285 Ljungan; UppstrÃ ¶ms StorsjÃ ¶n 165,1 E 12 44 N 62 53 SE0720286 Ã reÃ ¤lven 6 490,1 E 12 48 N 63 27 SE0720287 StorÃ ¥n (AmmerÃ ¥n alpin) 81,7 E 14 51 N 63 56 SE0720288 DammÃ ¥n-StorÃ ¥n 200,7 E 14 1 N 63 7 SE0720289 ToskstrÃ ¶mmen (HÃ ¥rkan alpin) 4 016,9 E 14 12 N 64 1 SE0720291 Ljusnan (Hede-SvegsjÃ ¶n) 1 939,2 E 13 49 N 62 16 SE0720292 KÃ ¶lÃ ¥n (Ã sterdalÃ ¤lven) 256,1 E 12 56 N 62 9 SE0720296 Stikkenjukke (SaxÃ ¥n) 82,7 E 14 22 N 65 5 SE0720300 Fiskhusberget * 726,5 E 13 35 N 63 15 SE0720305 Kullflon-Nyflon * 3 646,3 E 14 56 N 63 58 SE0720355 Flon, Bruksvallarna * 39,5 E 12 29 N 62 36 SE0720356 JÃ ¶ns-ErskÃ ¶len 2,4 E 14 7 N 62 26 SE0720359 AmmerÃ ¥n 4 096,6 E 15 27 N 63 30 SE0720361 HÃ ¥rkan 5 746,4 E 14 44 N 63 37 SE0720369 SÃ ¶lvbacka strÃ ¶mmar 43,9 E 13 19 N 62 47 SE0720371 HÃ ¶kvattsÃ ¥n 25,5 E 14 53 N 63 51 SE0720401 Storsundet Laxviken 17,9 E 14 40 N 63 49 SE0720409 LÃ ¤skvattsÃ ¥n 3,3 E 14 43 N 63 56 SE0720423 Berntbygget 5,6 E 14 24 N 63 50 SE0720424 SkrapavattsbÃ ¤cken * 16,4 E 14 26 N 63 52 SE0720428 HÃ ¶jden BotelnÃ ¤set * 209,3 E 14 20 N 63 54 SE0720442 Myhrbodarna 4,1 E 14 14 N 64 5 SE0720447 Holmvallen 4,5 E 12 31 N 62 43 SE0720448 Brynndammen 12,2 E 13 46 N 62 31 SE0720449 VÃ ¤ster-Dalsvallen 2,4 E 12 25 N 63 13 SE0720452 TÃ ¥ngerÃ ¥sen; Backen 4,4 E 13 48 N 63 34 SE0720453 TÃ ¥ngerÃ ¥sen; Vallarna 3,6 E 13 48 N 63 33 SE0720456 Oppidala Ramundberget 1,2 E 12 20 N 62 43 SE0720464 Ramundberget sydost 1 2,4 E 12 24 N 62 41 SE0720465 Ramundberget sydost 3 3,2 E 12 24 N 62 42 SE0810054 BlaikfjÃ ¤llet * 34 199,6 E 16 7 N 64 35 SE0810057 GitsfjÃ ¤llet * 40 158,2 E 15 31 N 64 50 SE0810058 RyptjÃ ¤rnberget * 75 E 15 48 N 64 50 SE0810059 MarsfjÃ ¤llet * 86 182,6 E 15 38 N 65 6 SE0810060 Skalmodal * 303,7 E 14 33 N 65 26 SE0810080 VindelfjÃ ¤llen * 555 103,4 E 15 50 N 65 53 SE0810347 RÃ ¶dingsjÃ ¶ * 6 383,2 E 15 10 N 64 47 SE0810350 KalvtjÃ ¤rnarna * 879,3 E 15 19 N 64 43 SE0810355 Brattiken * 777,3 E 15 55 N 65 25 SE0810366 Rapstenjaure 162 E 14 42 N 65 5 SE0810367 Guorte, JoesjÃ ¶ 478,4 E 14 33 N 65 39 SE0810374 DikasjÃ ¶n 4,8 E 15 54 N 65 13 SE0810377 Vilasund-Strimasund 16,6 E 14 54 N 66 2 SE0810385 RÃ ¶vattsliden 33,5 E 15 6 N 65 42 SE0810386 GuortabÃ ¤cken 4 E 15 6 N 65 20 SE0810394 Vardo- Laster- och FjÃ ¤llfjÃ ¤llen * 106 154,2 E 14 40 N 65 16 SE0810395 Virisens vattensystem 3 684,4 E 14 54 N 65 26 SE0810396 Daune * 12 063,7 E 15 11 N 65 15 SE0810397 SÃ ¶dra GardfjÃ ¤llet * 37 116,4 E 15 37 N 65 19 SE0810398 Norra BorgafjÃ ¤ll * 13 059,9 E 15 0 N 64 52 SE0810399 VojmsjÃ ¶landet * 4 886,8 E 16 19 N 64 58 SE0810435 VindelÃ ¤lven 33 142,6 E 17 27 N 65 38 SE0810439 SatsfjÃ ¤llet * 11 862,4 E 15 10 N 64 58 SE0810443 AmmarnÃ ¤sdeltat 277,6 E 16 13 N 65 57 SE0810482 BrÃ ¥naviktjÃ ¤rnen 0,37 E 15 59 N 65 28 SE0810485 Rauksvajja * 59,9 E 15 45 N 65 38 SE0810488 SkansnÃ ¤sÃ ¥n 287,2 E 16 2 N 65 15 SE0810513 NjakafjÃ ¤ll * 6 276,7 E 15 38 N 64 57 SE0820056 Laisdalens fjÃ ¤llurskog * 72 679 E 16 53 N 66 1 SE0820057 MÃ ¤rkberget * 288,9 E 16 52 N 66 14 SE0820061 Veddek 1 * 6 090,3 E 17 19 N 65 58 SE0820120 Pieljekaise * 15 467,2 E 16 47 N 66 21 SE0820123 Hornavan-SÃ ¤dvajaure fjÃ ¤llurskog * 80 464 E 17 5 N 66 26 SE0820124 Tjeggelvas * 32 830,7 E 17 45 N 66 31 SE0820125 Ramanj * 4 664 E 17 35 N 66 39 SE0820130 Udtja * 146 567,8 E 19 10 N 66 22 SE0820137 SÃ ¥kkevarats * 7 222,4 E 19 30 N 66 29 SE0820154 Kallovaratjeh * 2 224,8 E 16 46 N 67 6 SE0820156 PÃ ¤rlÃ ¤lvens fjÃ ¤llurskog * 115 794,9 E 18 0 N 66 49 SE0820163 Kvikkjokk-Kabla fjÃ ¤llurskog * 49 196,5 E 17 56 N 67 0 SE0820167 Muddus * 50 246,2 E 20 10 N 66 54 SE0820185 Sarek * 198 658 E 17 41 N 67 17 SE0820186 Ultevis fjÃ ¤llurskog * 117 260,1 E 19 9 N 67 7 SE0820193 Stubba * 33 301,9 E 20 3 N 67 5 SE0820201 Padjelanta * 200 234 E 16 39 N 67 25 SE0820202 Stora SjÃ ¶fallet * 128 056,4 E 17 34 N 67 35 SE0820204 Kaitum fjÃ ¤llurskog * 90 068,9 E 20 21 N 67 38 SE0820209 Lina fjÃ ¤llurskog * 98 093,3 E 20 29 N 67 21 SE0820216 Sjaunja * 281 463,9 E 18 52 N 67 27 SE0820234 Stordalen * 1 135,6 E 19 1 N 68 21 SE0820243 Rautas, delar * 81 734,3 E 19 54 N 68 1 SE0820244 Sautusvaara * 1 833,5 E 20 50 N 67 53 SE0820261 Abisko * 7 725,1 E 18 40 N 68 19 SE0820275 Alajaure * 17 021,3 E 20 10 N 68 7 SE0820282 TornetrÃ ¤sk-Soppero fjÃ ¤llurskog * 337 042 E 20 56 N 68 5 SE0820284 VadvetjÃ ¥kka * 2 696,6 E 18 26 N 68 32 SE0820287 Pessinki fjÃ ¤llurskog * 97 255,6 E 22 45 N 68 2 SE0820293 Norra TornetrÃ ¤sk * 45 626,4 E 19 6 N 68 26 SE0820294 Yraft * 717,1 E 16 34 N 66 17 SE0820295 Laidauredeltat * 1 918,6 E 18 12 N 67 8 SE0820334 Sulitelma 61 815,3 E 16 28 N 67 1 SE0820402 Aktse 2,1 E 18 18 N 67 8 SE0820430 Torne och Kalix Ã ¤lvsystem 176 165,6 E 19 57 N 68 4 SE0820431 RÃ ¥neÃ ¤lven 15 638,7 E 21 31 N 66 21 SE0820434 PiteÃ ¤lven 52 513,7 E 18 37 N 66 17 SE0820472 Ratejokk 3,6 E 19 33 N 67 48 SE0820619 Tavvavuoma * 53 966,4 E 20 41 N 68 29 SE0820620 PÃ ¤ltsa * 24 980,7 E 20 25 N 68 59 SE0820621 LÃ ¥ktatjÃ ¥kka 7 582,3 E 18 26 N 68 23 SE0820623 NissuntjÃ ¥rro 25 781,5 E 18 51 N 68 14 SE0820722 Jelka-RimakÃ ¥bbÃ ¥ * 37 690,4 E 19 39 N 66 56 SE0820737 LaisÃ ¤lven 11 071,7 E 17 11 N 65 57 SI3000001 Cvelbar  skalovje 4,543 E 14 50 N 46 27 SI3000002 Obistove skale 12,99 E 14 50 N 46 28 SI3000005 MateÃ a voda in Bistrica * 193,241 E 14 34 N 45 46 SI3000006 JeÃ ¾evec 213,614 E 15 3 N 46 29 SI3000012 KremÃ ¾arjev potok izvir  izliv v Barbaro * 3,132 E 15 8 N 46 31 SI3000013 Vrzdenec * 132,725 E 14 16 N 46 1 SI3000014 Butajnova * 257,695 E 14 14 N 46 2 SI3000015 Medvedje Brdo * 188,995 E 14 8 N 45 57 SI3000016 Zaplana * 216,278 E 14 14 N 45 58 SI3000017 Ligojna * 139,73 E 14 18 N 45 59 SI3000018 Jereka 71,14 E 13 57 N 46 17 SI3000019 NemÃ ¡ki Rovt 124,078 E 13 59 N 46 16 SI3000020 Cerkno  ZakriÃ ¾ * 567,765 E 13 59 N 46 8 SI3000021 Podreber  Dvor 291,904 E 14 20 N 46 3 SI3000022 BriÃ ¡e 97,071 E 14 17 N 46 3 SI3000023 OtaleÃ ¾  Lazec * 518,942 E 13 59 N 46 4 SI3000024 AvÃ e 24,923 E 13 41 N 46 6 SI3000026 RibniÃ ¡ka dolina * 431,442 E 14 43 N 45 43 SI3000027 LipovÃ ¡Ã ek 3,461 E 13 48 N 46 12 SI3000028 Suhadolnica Suhi dol  sotoÃ je z MartiÃ ¾evim grabnom * 5,779 E 15 3 N 46 27 SI3000030 Ã ½erjav  Dolina smrti 79,026 E 14 52 N 46 28 SI3000031 Pod BuÃ nico  meliÃ ¡Ã a * 4,066 E 13 45 N 46 10 SI3000032 Pri Modreju  meliÃ ¡Ã a * 11,041 E 13 45 N 46 9 SI3000033 Pod Mijo  meliÃ ¡Ã a * 28,864 E 13 30 N 46 14 SI3000034 BanjÃ ¡Ã ice  traviÃ ¡Ã a 1 174,892 E 13 42 N 46 2 SI3000038 SmrekovÃ ¡ko pogorje * 86,974 E 14 54 N 46 25 SI3000042 Jezerc pri Logatcu 0,325 E 14 13 N 45 56 SI3000043 Stahovica  meliÃ ¡Ã a * 7,369 E 14 36 N 46 16 SI3000044 Bohinjska Bela  meliÃ ¡Ã a * 72,086 E 14 3 N 46 18 SI3000045 Bohinjska Bela  skalovje 3,626 E 14 3 N 46 20 SI3000065 Gorska grapa 3,053 E 13 52 N 46 11 SI3000066 Huda grapa 1,748 E 13 54 N 46 11 SI3000067 Savinja  LetuÃ ¡ 225,005 E 15 3 N 46 17 SI3000070 Pikrnica  SelÃ nica * 24,529 E 15 1 N 46 30 SI3000077 Kendove robe 69,038 E 14 0 N 46 2 SI3000078 Jelenk 61,219 E 13 59 N 46 3 SI3000081 Jama v Globinah 13,716 E 14 3 N 46 2 SI3000082 Ukovnik 48,482 E 14 1 N 46 3 SI3000084 Jama pod LeÃ ¡etnico 47,714 E 14 4 N 45 59 SI3000087 Zelenci 54,55 E 13 44 N 46 29 SI3000090 Pesjakov buden 62,979 E 14 3 N 46 22 SI3000095 Tinetova jama 5,863 E 14 57 N 46 17 SI3000098 Mesarska lopa 21,337 E 14 54 N 46 22 SI3000102 Ledina na Jelovici * 23,202 E 14 6 N 46 15 SI3000103 Blato na Jelovici * 29,403 E 14 5 N 46 17 SI3000107 Breznica 53,335 E 14 9 N 46 23 SI3000108 Raduha * 1 622,504 E 14 45 N 46 24 SI3000110 Ratitovec * 2 469,147 E 14 4 N 46 13 SI3000111 Savinja pri Ã entjanÃ ¾u * 141,637 E 14 55 N 46 18 SI3000119 Porezen * 847,472 E 13 58 N 46 11 SI3000122 ToÃ ¡Ã  * 331,39 E 14 19 N 46 5 SI3000123 Divja jama nad Plavmi 47,08 E 13 34 N 46 3 SI3000124 Krasnica 76,684 E 13 49 N 46 7 SI3000126 NanoÃ ¡Ã ica * 668,745 E 14 11 N 45 46 SI3000127 Mali vrh nad Grahovim ob BaÃ i 6,053 E 13 52 N 46 9 SI3000128 Znojile 10,191 E 13 55 N 46 11 SI3000129 RinÃ ¾a * 235,109 E 14 50 N 45 39 SI3000132 Peca * 385,328 E 14 46 N 46 29 SI3000133 Radovna most v Sr. Radovni  jez HE Vintgar 46,287 E 14 5 N 46 23 SI3000136 Votla peÃ  12,508 E 14 58 N 46 32 SI3000140 Ã entanelska reka (MeÃ ¾ica) * 100,28 E 14 52 N 46 35 SI3000145 Zasip * 96,442 E 14 7 N 46 23 SI3000151 Kozje stene pri Slivnici 19,646 E 14 25 N 45 47 SI3000158 Babja luknja 32,992 E 14 23 N 46 8 SI3000161 Studenec izvir  izliv v Kanomljico 2,237 E 13 54 N 46 2 SI3000166 Razbor * 1 467,236 E 15 1 N 46 28 SI3000167 NadiÃ ¾a s pritoki 135,34 E 13 27 N 46 14 SI3000172 Zgornja Drava s pritoki * 5 949,097 E 15 20 N 46 35 SI3000173 BloÃ ¡Ã ica * 784,711 E 14 31 N 45 47 SI3000180 Rodine 103,171 E 14 10 N 46 22 SI3000182 Velka s SlivniÃ ¡kim potokom in Lahinski potok * 21,657 E 15 20 N 46 32 SI3000189 Ã ½ejna dolina * 54,71 E 14 9 N 45 57 SI3000196 Breginjski Stol * 1 574,498 E 13 28 N 46 16 SI3000199 Dolenja vas pri Ribnici 12,538 E 14 46 N 45 42 SI3000209 Jama pod Smogodnico 40,808 E 13 44 N 46 8 SI3000211 Jama na Pucovem kuclu 46,577 E 14 8 N 46 0 SI3000216 Barbarski potok s pritoki * 19,324 E 15 6 N 46 30 SI3000224 Huda luknja 3 014,799 E 15 10 N 46 24 SI3000230 Idrijca s pritoki 258,299 E 13 56 N 46 6 SI3000231 Javorniki  SneÃ ¾nik * 43 821,47 E 14 22 N 45 38 SI3000232 Notranjski trikotnik * 15 201,701 E 14 13 N 45 48 SI3000235 OlÃ ¡eva  borovja * 128,916 E 14 39 N 46 25 SI3000236 KobariÃ ¡ko blato 58,757 E 13 32 N 46 14 SI3000253 Julijske Alpe * 74 158,91 E 13 42 N 46 20 SI3000254 SoÃ a z Volarjo * 1 399,456 E 13 36 N 46 13 SI3000255 Trnovski gozd  Nanos * 52 636,488 E 14 0 N 45 55 SI3000256 Krimsko hribovje  MeniÃ ¡ija * 20 107,188 E 14 24 N 45 53 SI3000259 Bohinjska Bistrica * 650,142 E 13 56 N 46 16 SI3000261 Menina * 4 165,303 E 14 48 N 46 15 SI3000263 KoÃ evsko * 106 341,567 E 14 51 N 45 36 SI3000264 KamniÃ ¡ko  Savinjske Alpe * 14 519,39 E 14 36 N 46 20 SI3000270 Pohorje * 26 826,288 E 15 23 N 46 28 SI3000271 Ljubljansko barje * 12 666,086 E 14 21 N 45 58 SI3000277 Podbrdo  skalovje 2,243 E 13 57 N 46 12 SI3000278 PokljuÃ ¡ka barja * 871,697 E 13 58 N 46 20 SI3000281 Vrhe  povirno barje 6,296 E 15 2 N 46 29 SI3000285 Karavanke * 23 066,29 E 14 14 N 46 23 SKUEV0001 Tri peniaÃ ¾ky * 141,952 E 20 13 N 48 37 SKUEV0002 LÃ ºky pod Ukorovou 12,432 E 20 7 N 48 41 SKUEV0003 Rieka Rimava 4,068 E 19 56 N 48 40 SKUEV0005 DrieÃ ovÃ ¡ * 21,011 E 21 59 N 48 55 SKUEV0008 RepiskÃ ¡ * 61,286 E 19 21 N 48 38 SKUEV0009 Koryto * 26,115 E 19 27 N 48 37 SKUEV0011 Potok Svetlica 1,933 E 22 3 N 49 11 SKUEV0013 StrÃ ¡Ã ¾ 19,821 E 18 32 N 48 33 SKUEV0014 LÃ ¡zky * 45,245 E 22 3 N 49 10 SKUEV0015 DolnÃ ¡ Bukovina * 292,781 E 18 56 N 48 23 SKUEV0016 KoÃ ¡ariskÃ ¡ * 10,002 E 21 57 N 49 14 SKUEV0018 LÃ ºka pod cintorÃ ­nom 4,676 E 20 6 N 48 41 SKUEV0021 ViniÃ ¡te * 5,803 E 18 3 N 48 38 SKUEV0023 Tomov Ã ¡tÃ ¡l * 1,534 E 18 34 N 48 32 SKUEV0024 HradnÃ ¡ dolina * 14,245 E 18 1 N 48 36 SKUEV0025 Vihorlat * 296,692 E 22 7 N 48 53 SKUEV0035 Ã ebovskÃ ¡ lesostep * 212,969 E 19 13 N 48 11 SKUEV0036 Rieka Litava * 2 964,212 E 19 5 N 48 13 SKUEV0039 BaÃ kovskÃ © poniklece 11,66 E 21 37 N 48 45 SKUEV0043 KamennÃ ¡ * 836,553 E 21 52 N 49 16 SKUEV0044 BadÃ ­nsky prales * 153,456 E 19 3 N 48 41 SKUEV0045 Kopa * 90,814 E 19 27 N 48 36 SKUEV0046 Javorinka * 43,293 E 19 29 N 48 36 SKUEV0047 DobroÃ skÃ ½ prales * 204,29 E 19 40 N 48 40 SKUEV0048 Dukla * 6 874,267 E 21 50 N 49 22 SKUEV0049 AlÃ ºvium Rieky * 13,077 E 22 5 N 49 8 SKUEV0050 HumenskÃ ½ Sokol * 233,48 E 21 55 N 48 54 SKUEV0051 Kyjov * 571,56 E 22 1 N 48 51 SKUEV0056 HabÃ ¡Ã ovo * 3,353 E 19 40 N 48 35 SKUEV0057 RaÃ ¡eliniskÃ ¡ Oravskej kotliny * 840,54 E 19 45 N 49 23 SKUEV0058 TlstÃ ¡ * 293,361 E 19 21 N 48 57 SKUEV0059 JelÃ ¡ie * 27,811 E 19 34 N 49 2 SKUEV0060 Chraste 13,731 E 19 31 N 49 2 SKUEV0061 DemÃ ¤novskÃ ¡ slatina 1,671 E 19 34 N 49 2 SKUEV0062 PrÃ ­boj * 10,026 E 19 13 N 48 44 SKUEV0063 Ublianka * 45,416 E 22 20 N 48 56 SKUEV0101 KlokoÃ ovskÃ © raÃ ¡eliniskÃ ¡ * 37,44 E 18 33 N 49 29 SKUEV0102 Ã ertov * 406,065 E 18 13 N 49 16 SKUEV0103 Ã achtickÃ © Karpaty * 715,999 E 17 43 N 48 42 SKUEV0104 HomolskÃ © Karpaty * 5 172,444 E 17 8 N 48 16 SKUEV0105 TravertÃ ­ny pri SpiÃ ¡skom PodhradÃ ­ * 232,309 E 20 46 N 48 59 SKUEV0106 MurÃ ¡Ã  * 176,406 E 20 29 N 48 52 SKUEV0107 StrÃ ¡ne pri SpiÃ ¡skom PodhradÃ ­ * 51,636 E 20 41 N 49 0 SKUEV0108 Dubiny pri Ordzovanoch * 211,865 E 20 47 N 49 2 SKUEV0109 RajtopÃ ­ky * 256,003 E 20 51 N 48 59 SKUEV0110 Dubiny pri LevoÃ i * 559,254 E 20 32 N 49 2 SKUEV0111 StrÃ ¡Ã  pri Dravciach 4,711 E 20 29 N 49 0 SKUEV0112 SlovenskÃ ½ raj * 15 696,07 E 20 21 N 48 54 SKUEV0127 TemeÃ ¡skÃ ¡ skala * 165,108 E 18 29 N 48 52 SKUEV0128 RokoÃ ¡ * 4 602,283 E 18 24 N 48 45 SKUEV0130 ZoborskÃ © vrchy * 1 868,99 E 18 6 N 48 21 SKUEV0131 GÃ ½meÃ ¡ * 73,407 E 18 13 N 48 24 SKUEV0132 Kostolianske lÃ ºky * 4,202 E 18 15 N 48 25 SKUEV0133 HÃ ´rky * 82,535 E 18 11 N 48 29 SKUEV0134 KulhÃ ¡Ã  * 124,33 E 18 5 N 48 41 SKUEV0135 BoÃ ina * 32,124 E 18 3 N 48 37 SKUEV0136 DolnÃ © lazy * 7,265 E 18 4 N 48 38 SKUEV0137 ZÃ ¡hrada 16,789 E 18 3 N 48 38 SKUEV0138 LivinskÃ ¡ jelÃ ¡ina * 13,566 E 18 5 N 48 43 SKUEV0139 Dolina GÃ ¡novskÃ ©ho potoka * 19,245 E 20 20 N 49 1 SKUEV0140 SpiÃ ¡skoteplickÃ © slatiny * 24,49 E 20 13 N 49 2 SKUEV0141 Rieka BelÃ ¡ * 471,659 E 19 48 N 49 5 SKUEV0142 Hybica 9,633 E 19 51 N 49 3 SKUEV0143 Biely VÃ ¡h 73,759 E 19 59 N 49 4 SKUEV0144 Belianske lÃ ºky * 131,434 E 20 23 N 49 12 SKUEV0145 Medzi bormi * 6,55 E 19 37 N 49 16 SKUEV0146 BlatÃ ¡ * 356,189 E 20 2 N 49 5 SKUEV0147 Ã ½arnovica * 18,387 E 18 52 N 48 50 SKUEV0148 Rieka VlÃ ¡ra * 62,228 E 18 4 N 49 1 SKUEV0149 Mackov bok * 3,75 E 19 15 N 48 45 SKUEV0150 Ã ervenÃ ½ GrÃ ºÃ  * 244,655 E 19 25 N 48 59 SKUEV0151 Vrchovisko pri Pohorelskej MaÃ ¡i * 19,812 E 20 1 N 48 51 SKUEV0152 SliaÃ ske travertÃ ­ny * 7,111 E 19 24 N 49 3 SKUEV0153 HornÃ © lazy * 38,122 E 19 35 N 48 48 SKUEV0154 SuchÃ ¡ dolina * 3,115 E 19 35 N 48 49 SKUEV0163 Rudava * 2 257,75 E 17 16 N 48 32 SKUEV0164 RevÃ ºca * 44,656 E 19 16 N 48 58 SKUEV0175 SedliskÃ ¡ * 46,085 E 17 49 N 48 27 SKUEV0185 Pramene HruÃ ¡tÃ ­nky * 218,851 E 19 15 N 49 16 SKUEV0186 MlÃ ¡Ã ik * 408,517 E 19 1 N 48 39 SKUEV0187 RaÃ ¡eliniskÃ ¡ OravskÃ ½ch BeskÃ ½d * 131,526 E 19 15 N 49 30 SKUEV0188 Pilsko * 706,89 E 19 19 N 49 31 SKUEV0189 Babia hora * 503,94 E 19 30 N 49 34 SKUEV0190 SlanÃ ¡ Voda * 229,697 E 19 29 N 49 32 SKUEV0191 RaÃ ¡eliniskÃ ¡ Bielej Oravy * 39,16 E 19 17 N 49 28 SKUEV0192 ProseÃ nÃ © * 2 697,655 E 19 30 N 49 10 SKUEV0193 ZimnÃ ­ky 37,631 E 19 39 N 49 23 SKUEV0194 HybickÃ ¡ tiesÃ ava 556,756 E 19 53 N 49 5 SKUEV0196 BrezovÃ © 13,494 E 20 1 N 49 3 SKUEV0197 SalatÃ ­n * 3 358,789 E 19 20 N 48 59 SKUEV0198 Zvolen * 2 766,296 E 19 13 N 48 54 SKUEV0199 Plavno 52,341 E 19 14 N 48 43 SKUEV0200 KlenovskÃ ½ Vepor * 343,033 E 19 45 N 48 41 SKUEV0201 Gavurky * 87,431 E 19 8 N 48 27 SKUEV0202 TreÃ ¡kovÃ ¡ 26,282 E 20 8 N 48 39 SKUEV0203 Stolica * 2 933,517 E 20 11 N 48 45 SKUEV0204 HomoÃ ¾a * 2,234 E 20 11 N 48 49 SKUEV0205 HubkovÃ ¡ * 2 796,71 E 21 53 N 48 58 SKUEV0206 HumenskÃ ¡ * 198,921 E 21 56 N 48 54 SKUEV0207 KamennÃ ¡ Baba * 339,975 E 20 55 N 49 3 SKUEV0209 MorskÃ © oko * 14 962,148 E 22 15 N 48 49 SKUEV0210 StinskÃ ¡ * 1 532,789 E 22 29 N 48 59 SKUEV0211 Danova * 891,343 E 21 57 N 49 19 SKUEV0212 MuteÃ  * 34,612 E 20 16 N 48 35 SKUEV0216 Sitno * 1 180,728 E 18 52 N 48 24 SKUEV0219 Malina * 458,511 E 17 5 N 48 24 SKUEV0221 VarÃ ­nka * 154,588 E 18 55 N 49 14 SKUEV0222 JeleÃ ¡Ã a * 66,879 E 19 41 N 49 24 SKUEV0224 JereÃ Ã ¡Ã ¡ 137,085 E 20 46 N 48 58 SKUEV0225 MurÃ ¡nska planina * 20 315,214 E 19 59 N 48 45 SKUEV0228 Ã vihrovÃ ¡ * 5,645 E 19 46 N 49 6 SKUEV0229 BeskÃ ½d * 29 215,126 E 22 22 N 49 3 SKUEV0230 IÃ ¾ovnica * 484,533 E 22 4 N 49 1 SKUEV0231 BrekovskÃ ½ hradnÃ ½ vrch * 26,719 E 21 49 N 48 54 SKUEV0232 Rieka Laborec * 15,971 E 21 50 N 49 20 SKUEV0233 Tok Udavy s prÃ ­tokom IÃ ¾ovnice * 21,55 E 22 2 N 49 1 SKUEV0234 UliÃ ka * 101,814 E 22 27 N 49 0 SKUEV0238 VeÃ ¾kÃ ¡ Fatra * 43 600,809 E 19 4 N 48 58 SKUEV0239 Kozol * 91,58 E 18 45 N 49 6 SKUEV0240 KÃ ¾ak * 85,71 E 18 38 N 48 58 SKUEV0241 SvrÃ innÃ ­k * 222,49 E 18 59 N 48 48 SKUEV0243 Rieka Orava * 435,055 E 19 21 N 49 15 SKUEV0244 HarmaneckÃ ½ HlbokÃ ½ jarok * 50,33 E 19 0 N 48 49 SKUEV0245 Boky * 175,98 E 19 1 N 48 34 SKUEV0246 Ã upÃ ­n * 11,89 E 19 15 N 48 45 SKUEV0247 Rohy * 23,323 E 19 22 N 48 32 SKUEV0248 MoÃ idlianska skala * 204,25 E 19 24 N 48 36 SKUEV0249 HrbatÃ ¡ lÃ ºÃ ka * 181,11 E 19 23 N 48 38 SKUEV0250 KrivoÃ ¡tianka * 707,131 E 21 53 N 48 53 SKUEV0251 ZÃ ¡zrivskÃ © lazy * 2 808,095 E 19 9 N 49 16 SKUEV0252 MalÃ ¡ Fatra * 21 918,45 E 19 2 N 49 11 SKUEV0253 Rieka VÃ ¡h 251,902 E 19 14 N 49 6 SKUEV0254 MoÃ iar * 8,131 E 19 9 N 49 9 SKUEV0255 Ã ujskÃ © raÃ ¡elinisko 12,232 E 18 37 N 49 3 SKUEV0256 StrÃ ¡Ã ¾ovskÃ © vrchy * 29 366,39 E 18 28 N 49 2 SKUEV0258 TlstÃ ½ vrch * 1 159,212 E 18 51 N 48 18 SKUEV0259 StarÃ ¡ hora * 2 799,139 E 18 55 N 48 18 SKUEV0260 MÃ ¤siarsky bok * 321,289 E 19 5 N 48 23 SKUEV0262 Ã ajkovskÃ © bralie * 1 694,008 E 18 36 N 48 19 SKUEV0263 HodruÃ ¡skÃ ¡ hornatina * 11 705,432 E 18 40 N 48 23 SKUEV0264 KlokoÃ  * 2 568,296 E 18 46 N 48 29 SKUEV0265 SuÃ ¥ * 9 806,076 E 18 54 N 48 31 SKUEV0266 Skalka * 10 844,607 E 19 0 N 48 28 SKUEV0267 Biele hory * 10 168,783 E 17 18 N 48 28 SKUEV0268 BukovÃ ¡ * 9,449 E 17 22 N 48 32 SKUEV0271 Ã Ã ¡ndorky * 1,498 E 18 38 N 48 17 SKUEV0273 VtÃ ¡Ã nik * 9 619,045 E 18 35 N 48 36 SKUEV0274 Baske * 3 645,13 E 18 16 N 48 52 SKUEV0275 KÃ aÃ ¾Ã ­ stÃ ´l * 3 768,371 E 18 19 N 48 49 SKUEV0276 KuchynskÃ ¡ hornatina * 3 382,107 E 17 12 N 48 21 SKUEV0277 Nad vinicami * 0,475 E 17 25 N 48 30 SKUEV0278 BrezovskÃ © Karpaty * 2 699,785 E 17 33 N 48 38 SKUEV0281 TÃ stie * 28,658 E 19 59 N 48 39 SKUEV0282 TisovskÃ ½ kras * 1 469,966 E 19 53 N 48 40 SKUEV0283 LÃ ºky na BesnÃ ­ku * 80,195 E 20 13 N 48 51 SKUEV0284 TeplickÃ © strÃ ¡ne * 355,965 E 20 17 N 48 36 SKUEV0285 Rieka MurÃ ¡Ã  s prÃ ­tokmi * 204,285 E 20 14 N 48 36 SKUEV0286 VÃ ¡pence v doline HornÃ ¡du * 27,213 E 20 38 N 48 54 SKUEV0287 Galmus * 2 690,066 E 20 46 N 48 53 SKUEV0288 KysuckÃ © Beskydy a RieÃ nica * 7 326,574 E 19 2 N 49 23 SKUEV0289 ChmÃ ºra 0,939 E 19 5 N 49 23 SKUEV0290 HornÃ ½ tok HornÃ ¡du * 290,061 E 20 22 N 48 59 SKUEV0291 JÃ ¡nsky potok * 26,274 E 20 46 N 48 55 SKUEV0296 TurkovÃ ¡ * 522,557 E 19 55 N 49 1 SKUEV0297 Brezinky * 8,445 E 20 10 N 48 50 SKUEV0298 BrvniÃ ¡te * 74,771 E 19 13 N 48 47 SKUEV0299 Baranovo * 790,563 E 19 8 N 48 46 SKUEV0300 SkribÃ ovo * 221,607 E 19 46 N 48 59 SKUEV0301 Kopec * 3,761 E 19 13 N 48 46 SKUEV0302 Ã umbierske NÃ ­zke Tatry * 46 583,31 E 19 27 N 48 54 SKUEV0303 AlÃ ºvium Hrona * 259,755 E 20 10 N 48 50 SKUEV0304 OravskÃ ¡ vodnÃ ¡ nÃ ¡drÃ ¾ * 251,338 E 19 31 N 49 25 SKUEV0305 ChoÃ  * 2 191,783 E 19 19 N 49 8 SKUEV0306 Pod SuchÃ ½m hrÃ ¡dkom * 744,611 E 19 49 N 49 7 SKUEV0307 Tatry * 61 735,299 E 19 57 N 49 11 SKUEV0308 Machy * 305,043 E 19 53 N 49 7 SKUEV0309 Rieka Poprad * 34,334 E 20 9 N 49 4 SKUEV0310 KrÃ ¡Ã ¾ovohoÃ ¾skÃ © NÃ ­zke Tatry * 35 513,27 E 19 58 N 48 55 SKUEV0318 Pod Ã elom * 533,235 E 21 50 N 49 15 SKUEV0319 PoÃ ¾ana * 3 142,952 E 19 29 N 48 40 SKUEV0320 Ã indliar * 7,69 E 20 55 N 49 2 SKUEV0321 SalvÃ ¡torskÃ © lÃ ºky * 2,676 E 20 56 N 49 2 SKUEV0322 FintickÃ © svahy * 753,898 E 21 15 N 49 4 SKUEV0323 DemjatskÃ © kopce * 8,682 E 21 17 N 49 6 SKUEV0324 RadvanovskÃ © skalky * 1,171 E 21 27 N 49 3 SKUEV0325 Medzianske skalky * 10,783 E 21 28 N 49 2 SKUEV0326 StrahuÃ ¾ka * 1 195,04 E 21 27 N 48 39 SKUEV0327 MiliÃ  * 5 114,445 E 21 27 N 48 34 SKUEV0328 StrednÃ © PohornÃ ¡die * 7 275,577 E 21 9 N 48 49 SKUEV0330 DunitovÃ ¡ skalka * 1,477 E 21 7 N 48 55 SKUEV0331 Ã ergovskÃ ½ MinÃ ol * 4 144,688 E 21 1 N 49 13 SKUEV0332 Ã ergov * 6 063,432 E 21 9 N 49 11 SKUEV0333 Beliansky potok 0,195 E 20 24 N 49 12 SKUEV0334 VeÃ ¾kÃ © osturnianske jazero * 51,768 E 20 13 N 49 20 SKUEV0335 MalÃ © osturnianske jazerÃ ¡ * 7,654 E 20 12 N 49 20 SKUEV0336 Rieka Torysa * 22,12 E 20 43 N 49 8 SKUEV0337 Pieniny * 1 301,22 E 20 25 N 49 23 SKUEV0338 PlaveÃ skÃ © Ã ¡trkoviskÃ ¡ 66,24 E 20 51 N 49 16 SKUEV0339 PieninskÃ © bradlÃ ¡ * 74,647 E 20 35 N 49 21 SKUEV0342 DrieÃ ovec * 218,193 E 20 40 N 48 38 SKUEV0343 PleÃ ¡ivskÃ © strÃ ¡ne * 363,406 E 20 24 N 48 34 SKUEV0344 StarovodskÃ © jedliny * 397,79 E 20 39 N 48 46 SKUEV0346 Pod StrÃ ¡Ã ¾nym hrebeÃ om * 177,214 E 20 23 N 48 33 SKUEV0348 Dolina Ã iernej Moldavy * 1 896,835 E 20 48 N 48 41 SKUEV0349 JasovskÃ © dubiny * 36,251 E 20 58 N 48 40 SKUEV0350 BrzotÃ ­nske skaly * 427,047 E 20 29 N 48 35 SKUEV0351 FolkmarskÃ ¡ skala * 140,967 E 21 0 N 48 49 SKUEV0353 PleÃ ¡ivskÃ ¡ planina * 2 863,689 E 20 25 N 48 37 SKUEV0354 HnileckÃ © raÃ ¡eliniskÃ ¡ * 55,311 E 20 35 N 48 49 SKUEV0356 HornÃ ½ vrch * 5 861,392 E 20 46 N 48 38 SKUEV0364 PokoradzskÃ © jazierka * 60,86 E 20 1 N 48 25 SKUEV0366 DrienÃ anskÃ ½ kras * 1 719,963 E 20 5 N 48 31 SKUEV0367 Holubyho kopanice * 3 933,045 E 17 47 N 48 51 SKUEV0368 BrezovskÃ ¡ dolina * 2,477 E 18 8 N 49 5 SKUEV0369 PavÃ ºkov jarok * 26,7 E 17 39 N 48 46 SKUEV0371 Ã ½alostinÃ ¡ * 215,37 E 17 26 N 48 49 SKUEV0372 KrivoklÃ ¡tske lÃ ºky * 4,33 E 18 8 N 49 3 SKUEV0373 KrivoklÃ ¡tske bradlÃ ¡ * 64,764 E 18 9 N 49 2 SKUEV0374 ZÃ ¡hradskÃ ¡ * 9,315 E 17 41 N 48 49 SKUEV0375 KrasÃ ­n * 63,94 E 18 0 N 48 57 SKUEV0376 VrÃ ¡atskÃ © bradlÃ ¡ * 283,932 E 18 9 N 49 4 SKUEV0377 LukovskÃ ½ vrch * 215,14 E 17 51 N 48 53 SKUEV0378 NebrovÃ ¡ * 27,904 E 18 7 N 49 7 SKUEV0379 Kobela * 6,038 E 17 50 N 48 46 SKUEV0380 TematÃ ­nske vrchy * 2 471,265 E 17 55 N 48 39 SKUEV0381 Dielnice * 107,354 E 18 48 N 48 57 SKUEV0382 Turiec a BlatniÃ ianka * 284,162 E 18 47 N 48 53 SKUEV0383 PonickÃ ¡ dÃ ºbrava * 13,43 E 19 18 N 48 41 SKUEV0384 KlenovskÃ © BlatÃ ¡ * 4,36 E 19 47 N 48 41 SKUEV0385 PliÃ ¡kov vrch * 85,265 E 22 8 N 49 8 SKUEV0386 HostovickÃ © lÃ ºky * 13,376 E 22 6 N 49 7 SKUEV0387 Beskyd * 5 415,379 E 22 1 N 49 13 SKUEV0388 Vydrica * 7,1 E 17 6 N 48 11 SKUEV0390 PustÃ © pole * 90,352 E 21 26 N 48 55 SKUEV0397 Tok VÃ ¡hu pri Zamarovciach 20,943 E 18 2 N 48 54 SKUEV0398 SlanÃ ¡ * 36,768 E 20 28 N 48 35 SKUEV0399 BacÃ ºÃ ¡ska jelÃ ¡ina * 4,26 E 19 48 N 48 50 SKUEV0400 Detviansky potok * 74,126 E 19 25 N 48 35 SKUEV0401 DubnÃ ­cke bane * 234,752 E 21 28 N 48 55 SKUEV0402 Bradlo 0,01 E 20 11 N 48 37